Exhibit 10.2

 

PNM RESOURCES, INC.

 

TO

 

JPMORGAN CHASE BANK, N.A.

 

TRUSTEE

 

--------------------------------------------------------------------------------

 

INDENTURE

 

DATED AS OF MARCH 15, 2005

 

--------------------------------------------------------------------------------

 

(FOR SENIOR NOTES)



--------------------------------------------------------------------------------

Certain Sections of this Indenture relating to Sections 310 through 318,
inclusive,

of the Trust Indenture Act of 1939:

 

Trust

Act

--------------------------------------------------------------------------------

  

Indenture

Section

--------------------------------------------------------------------------------

 

Indenture

Section

--------------------------------------------------------------------------------

Section 310

   (a) (1)   6.09      (a) (2)   6.09      (a) (3)   Not Applicable      (a) (4)
  Not Applicable      (b)   6.08          6.10

Section 311

   (a)   6.13      (b)   6.13

Section 312

   (a)   7.01          7.02      (b)   7.02      (c)   7.02

Section 313

   (a)   7.03      (b)   7.03      (c)   7.03      (d)   7.03

Section 314

   (a)   7.04      (a) (4)   1.02          10.04      (b)   Not Applicable     
(c) (1)   1.02      (c) (2)   1.02      (c) (3)   Not Applicable      (d)   Not
Applicable      (e)   1.02

Section 315

   (a)   6.01      (b)   6.02      (c)   6.01      (d)   6.01      (e)   5.14

Section 316

       5.12          5.13      (a) (1) (A)   5.02          5.12      (a) (1) (B)
  5.13      (a) (2)   Not Applicable      (b)   5.08      (c)   1.04

Section 317

   (a) (1)   5.03      (a) (2)   5.04      (b)   10.03

Section 318

   (a)   1.07

 

NOTE: This reconciliation and tie shall not, for any purpose, be deemed to be a
part of the Indenture.



--------------------------------------------------------------------------------

Table of Contents

 

          Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

Section 1.01

   Definitions    1

Section 1.02

   Compliance Certificates and Opinions.    7

Section 1.03

   Form of Documents Delivered to Trustee    7

Section 1.04

   Acts of Holders; Record Dates.    8

Section 1.05

   Notices, Etc., to Trustee and Company.    10

Section 1.06

   Notice to Holders; Waiver    11

Section 1.07

   Conflict With Trust Indenture Act    11

Section 1.08

   Effect of Headings and Table of Contents    11

Section 1.09

   Successors and Assigns    11

Section 1.10

   Separability Clause    12

Section 1.11

   Benefits of Indenture    12

Section 1.12

   Governing Law    12

Section 1.13

   Legal Holidays    12

Section 1.14

   Regulatory Statement    12 ARTICLE II NOTE FORMS

Section 2.01

   Forms Generally    13

Section 2.02

   Form of Face of Note    13

Section 2.03

   Form of Reverse of Note    15

Section 2.04

   Form of Legend for Global Notes    18

Section 2.05

   Form of Trustee’s Certificate of Authentication    18 ARTICLE III THE NOTES

Section 3.01

   Amount Unlimited; Issuable in Series    20

Section 3.02

   Denominations    22

Section 3.03

   Execution, Authentication, Delivery and Dating    22

Section 3.04

   Temporary Notes    24

 

i



--------------------------------------------------------------------------------

Section 3.05

   Registration, Registration of Transfer and Exchange    25

Section 3.06

   Mutilated, Destroyed, Lost and Stolen Notes    27

Section 3.07

   Payment of Interest; Interest Rights Preserved    27

Section 3.08

   Persons Deemed Owners    28

Section 3.09

   Cancellation    29

Section 3.10

   Computation of Interest    29

Section 3.11

   CUSIP Numbers    29

Section 3.12

   Payment to Be In Proper Currency    29 ARTICLE IV SATISFACTION AND DISCHARGE

Section 4.01

   Satisfaction and Discharge of Indenture    30

Section 4.02

   Application of Trust Money    31 ARTICLE V REMEDIES

Section 5.01

   Events of Default.    31

Section 5.02

   Acceleration of Maturity; Rescission and Annulment    32

Section 5.03

   Collection of Indebtedness and Suits for Enforcement By Trustee    33

Section 5.04

   Trustee May File Proofs of Claim    34

Section 5.05

   Trustee May Enforce Claims Without Possession of Notes    34

Section 5.06

   Application of Money Collected    34

Section 5.07

   Limitation on Suits    35

Section 5.08

   Unconditional Right of Holders to Receive Principal, Premium and Interest   
35

Section 5.09

   Restoration of Rights and Remedies    36

Section 5.10

   Rights and Remedies Cumulative    36

Section 5.11

   Delay or Omission Not Waiver    36

Section 5.12

   Control by Holders    36

Section 5.13

   Waiver of Past Defaults    36

Section 5.14

   Undertaking For Costs    37

Section 5.15

   Waiver of Stay or Extension Laws    37

 

ii



--------------------------------------------------------------------------------

ARTICLE VI THE TRUSTEE

Section 6.01

   Certain Duties and Responsibilities    37

Section 6.02

   Notice of Defaults    38

Section 6.03

   Certain Rights of Trustee    39

Section 6.04

   Not Responsible For Recitals or Issuance of Notes    40

Section 6.05

   May Hold Notes    40

Section 6.06

   Money Held In Trust    40

Section 6.07

   Compensation and Reimbursement    40

Section 6.08

   Conflicting Interests    41

Section 6.09

   Corporate Trustee Required; Eligibility    41

Section 6.10

   Resignation and Removal; Appointment of Successor    41

Section 6.11

   Acceptance of Appointment by Successor.    43

Section 6.12

   Merger, Conversion, Consolidation or Succession to Business    44

Section 6.13

   Preferential Collection of Claims Against Company    44

Section 6.14

   Appointment of Authenticating Agent    45 ARTICLE VII HOLDERS’ LISTS AND
REPORTS BY TRUSTEE AND COMPANY

Section 7.01

   Company to Furnish Trustee Names and Addresses of Holders    46

Section 7.02

   Preservation of Information; Communications to Holders    46

Section 7.03

   Reports by Trustee    47

Section 7.04

   Reports by Company    47 ARTICLE VIII CONSOLIDATION, MERGER, CONVEYANCE,
TRANSFER OR LEASE

Section 8.01

   Company May Consolidate, Etc., Only on Certain Terms    47

Section 8.02

   Successor Substituted    48 ARTICLE IX SUPPLEMENTAL INDENTURES

Section 9.01

   Supplemental Indentures Without Consent of Holders    48

Section 9.02

   Supplemental Indentures With Consent of Holders    50

 

iii



--------------------------------------------------------------------------------

Section 9.03

   Execution of Supplemental Indentures    51

Section 9.04

   Effect of Supplemental Indentures    51

Section 9.05

   Conformity With Trust Indenture Act    51

Section 9.06

   Reference in Notes to Supplemental Indentures    51 ARTICLE X COVENANTS

Section 10.01

   Payment of Principal, Premium and Interest    52

Section 10.02

   Maintenance of Office or Agency    52

Section 10.03

   Money for Notes Payments to Be Held in Trust    52

Section 10.04

   Statement by Officers as to Default    53

Section 10.05

   Corporate Existence    53

Section 10.06

   Maintenance of Properties    54

Section 10.07

   Waiver of Certain Covenants    54 ARTICLE XI REDEMPTION OF NOTES

Section 11.01

   Applicability of Article    54

Section 11.02

   Election to Redeem; Notice to Trustee    54

Section 11.03

   Selection by Trustee of Notes to Be Redeemed    55

Section 11.04

   Notice of Redemption    55

Section 11.05

   Deposit of Redemption Price    56

Section 11.06

   Notes Payable on Redemption Date    56

Section 11.07

   Notes Redeemed in Part    57 ARTICLE XII SINKING FUNDS

Section 12.01

   Applicability of Article    57

Section 12.02

   Satisfaction of Sinking Fund Payments with Notes    57

Section 12.03

   Redemption of Notes for Sinking Fund    58 ARTICLE XIII DEFEASANCE AND
COVENANT DEFEASANCE

Section 13.01

   Company’s Option to Effect Defeasance or Covenant Defeasance    58

 

iv



--------------------------------------------------------------------------------

Section 13.02

   Defeasance and Discharge    58

Section 13.03

   Covenant Defeasance    59

Section 13.04

   Conditions to Defeasance or Covenant Defeasance    59

Section 13.05

   Deposited Money and U.S. Government Obligations to Be Held in Trust;
Miscellaneous Provisions    61

Section 13.06

   Reinstatement    61 ARTICLE XIV MEETINGS OF HOLDERS; ACTION WITHOUT MEETING

Section 14.01

   Purposes for Which Meetings May Be Called    62

Section 14.02

   Call, Notice and Place of Meetings    62

Section 14.03

   Persons Entitled to Vote at Meetings    62

Section 14.04

   Quorum; Action    63

Section 14.05

   Attendance at Meetings; Determination of Voting Rights; Conduct and
Adjournment of Meetings    63

Section 14.06

   Counting Votes and Recording Action of Meetings    64

Section 14.07

   Action Without Meeting    65 ARTICLE XV IMMUNITY OF INCORPORATORS,
STOCKHOLDERS, OFFICERS AND DIRECTORS

Section 15.01

   Liability Solely Corporate    65

 

v



--------------------------------------------------------------------------------

INDENTURE dated as of March 15, 2005 between PNM RESOURCES, INC., a corporation
duly organized and existing under the laws of the State of New Mexico (herein
called the “Company”), having its principal office at Alvarado Square,
Albuquerque, New Mexico 87158, and JPMORGAN CHASE BANK, N.A., a national banking
association, as Trustee (herein called the “Trustee”).

 

Recitals of the Company

 

The Company has duly authorized the execution and delivery of this Indenture to
provide for the issuance from time to time of its senior notes (herein called
the “Notes”), to be issued in one or more series as in this Indenture provided.

 

All things necessary to make this Indenture a valid agreement of the Company, in
accordance with its terms, have been done.

 

Now, therefore, this indenture witnesseth:

 

For and in consideration of the premises and the purchase of the Notes by the
Holders thereof, it is mutually covenanted and agreed, for the equal and
proportionate benefit of all Holders of the Notes or of series thereof, as
follows:

 

ARTICLE I

 

DEFINITIONS AND OTHER PROVISIONS

OF GENERAL APPLICATION

 

Section 1.01 Definitions. For all purposes of this Indenture, except as
otherwise expressly provided or unless the context otherwise requires:

 

(1) the terms defined in this Article have the meanings assigned to them in this
Article and include the plural as well as the singular;

 

(2) all other terms used herein which are defined in the Trust Indenture Act,
either directly or by reference therein, have the meanings assigned to them
therein;

 

(3) all accounting terms not otherwise defined herein have the meanings assigned
to them in accordance with generally accepted accounting principles, and, except
as otherwise herein expressly provided, the term “Generally Accepted Accounting
Principles” with respect to any computation required or permitted hereunder
shall mean such accounting principles as are generally accepted in the United
States of America;

 

(4) unless the context otherwise requires, any reference to an “Article” or a
“Section” refers to an Article or a Section, as the case may be, of this
Indenture; and

 

(5) the words “Herein,” “Hereof” and “Hereunder” and other words of similar
import refer to this Indenture as a whole and not to any particular Article,
Section or other subdivision.

 

“Act” when used with respect to any Holder, has the meaning specified in Section
1.04.



--------------------------------------------------------------------------------

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,

 

“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

“Authenticating Agent” means any Person authorized by the Trustee pursuant to
Section 6.14 to act on behalf of the Trustee to authenticate Notes of one or
more series or any Tranche thereof.

 

“Board of Directors” means either the board of directors of the Company or any
duly authorized committee of that board.

 

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company to have been duly adopted by the Board of
Directors and to be in full force and effect on the date of such certification,
and delivered to the Trustee.

 

“Business Day” when used with respect to any Place of Payment, means each
Monday, Tuesday, Wednesday, Thursday and Friday which is not a day on which
banking institutions in that Place of Payment are authorized or obligated by
law, regulation or executive order to close, except as may be otherwise
specified as contemplated by Section 3.01.

 

“Commission” means the Securities and Exchange Commission, from time to time
constituted, created under the Exchange Act, or, if at any time after the
execution of this instrument such Commission is not existing and performing the
duties now assigned to it under the Trust Indenture Act, then the body
performing such duties at such time.

 

“Company” means the Person named as the “Company” in the first paragraph of this
instrument until a successor Person shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Company” shall mean
such successor Person.

 

“Company request” or “Company Order” means a written request or order signed in
the name of the Company by its Chairman of the Board, its Vice Chairman of the
Board, its President or a Vice President, and by its Treasurer, an Assistant
Treasurer, its Secretary or an Assistant Secretary, and delivered to the
Trustee.

 

“Corporate Trust Office” means the office of the Trustee at which at any
particular time its corporate trust business shall be principally administered,
which office at the date hereof is located at 4 New York Plaza, 15th Floor, New
York, New York 10004.

 

“Corporation” means a corporation, association, company, joint-stock company,
limited liability company or business trust.

 

“Covenant Defeasance” has the meaning specified in Section 13.03.

 

2



--------------------------------------------------------------------------------

“Defaulted Interest” has the meaning specified in Section 3.07.

 

“Defeasance” has the meaning specified in Section 13.02.

 

“Depositary” means, with respect to Notes of any series issuable in whole or in
part in the form of one or more Global Notes, a clearing agency registered under
the Exchange Act that is designated to act as Depositary for such Notes as
contemplated by Section 3.01.

 

“Dollar” or “$” means a dollar or other equivalent unit in such coin or currency
of the United States as at the time shall be legal tender for the payment of
public and private debts.

 

“Event of Default” has the meaning specified in Section 5.01.

 

“Exchange Act” means the Securities Exchange Act of 1934 and any statute
successor thereto, in each case as amended from time to time.

 

“Expiration Date” has the meaning specified in Section 1.04.

 

“Global Note” means a Note that evidences all or part of the Notes of any series
and bears the legend set forth in or contemplated by Section 2.04 (or such
legend as may be specified as contemplated by Section 3.01 for such Notes).

 

“Holder” means a Person in whose name a Note is registered in the Note Register.

 

“Indenture” means this instrument as originally executed and as it may from time
to time be supplemented or amended by one or more indentures supplemental hereto
entered into pursuant to the applicable provisions hereof, including, for all
purposes of this instrument and any such supplemental indenture, the provisions
of the Trust Indenture Act that are deemed to be a part of and govern this
instrument and any such supplemental indenture, respectively. The term
“Indenture” shall also include the terms of particular series of Notes
established as contemplated by Section 3.01.

 

“Independent” when applied to any accountant shall mean such a Person who is in
fact independent, selected by the Company and approved by the Trustee in the
exercise of reasonable care.

 

“Interest” when used with respect to an Original Issue Discount Note which by
its terms bears interest only after Maturity, means interest payable after
Maturity.

 

“Interest Payment Date” when used with respect to any Note, means the Stated
Maturity of an installment of interest on such Note.

 

“Investment Company Act” means the Investment Company Act of 1940 and any
statute successor thereto, in each case as amended from time to time.

 

“Maturity” when used with respect to any Note, means the date on which the
principal of such Note or an installment of principal becomes due and payable as
therein or herein provided, whether at the Stated Maturity or by declaration of
acceleration, call for redemption or otherwise.

 

3



--------------------------------------------------------------------------------

“Notes” has the meaning stated in the first recital of this Indenture and more
particularly means any Notes authenticated and delivered under this Indenture.

 

“Note Register” and “Note Registrar” have the respective meanings specified in
Section 3.05.

 

“Notice of Default” means a written notice of the kind specified in Section
5.01(4).

 

“Officers’ Certificate” means a certificate signed by the Chairman of the Board,
a Vice Chairman of the Board, the President or a Vice President, and by the
Treasurer, an Assistant Treasurer, the Controller, the Secretary or an Assistant
Secretary, of the Company, and delivered to the Trustee; provided, that an
Assistant Treasurer or Assistant Secretary need not be an officer of the Company
under the Company’s Bylaws. One of the officers signing an Officers’ Certificate
given pursuant to Section 10.04 shall be the principal executive, financial or
accounting officer of the Company.

 

“Opinion of Counsel” means a written opinion of counsel, who may be counsel for
the Company, or other counsel who shall be acceptable to the Trustee.

 

“Original Issue Discount Note” means any Note which provides for an amount less
than the principal amount thereof to be due and payable upon a declaration of
acceleration of the Maturity thereof pursuant to Section 5.02.

 

“Outstanding” when used with respect to Notes, means, as of the date of
determination, all Notes theretofore authenticated and delivered under this
Indenture, except:

 

(1) Notes theretofore cancelled by the Trustee or delivered to the Trustee for
cancellation;

 

(2) Notes for whose payment or redemption money in the necessary amount has been
theretofore deposited with the Trustee or any Paying Agent (other than the
Company) in trust or set aside and segregated in trust by the Company (if the
Company shall act as its own Paying Agent) for the Holders of such Notes;
provided that, if such Notes are to be redeemed, notice of such redemption has
been duly given pursuant to this Indenture or provision therefor satisfactory to
the Trustee has been made;

 

(3) Notes as to which Defeasance has been effected pursuant to Section 13.02;
and

 

(4) Notes which have been paid pursuant to Section 3.06 or in exchange for or in
lieu of which other Notes have been authenticated and delivered pursuant to this
Indenture, other than any such Notes in respect of which there shall have been
presented to the Trustee proof satisfactory to it that such Notes are held by a
protected purchaser in whose hands such Notes are valid obligations of the
Company;

 

provided, however, that in determining whether or not the Holders of the
requisite principal amount of the Notes Outstanding under this Indenture, or the
Outstanding Notes of any series or Tranche, have given, made or taken any
request, demand, authorization, direction, notice, consent, waiver or other
action hereunder as of any date or whether or not a quorum is present at

 

4



--------------------------------------------------------------------------------

a meeting of Holders, (A) the principal amount of an Original Issue Discount
Note which shall be deemed to be Outstanding shall be the amount of the
principal thereof which would be due and payable as of such date upon
acceleration of the Maturity thereof to such date pursuant to Section 5.02, (B)
if, as of such date, the principal amount payable at the Stated Maturity of a
Note is not determinable, the principal amount of such Note which shall be
deemed to be Outstanding shall be the amount as specified or determined as
contemplated by Section 3.01, (C) the principal amount of a Note denominated in
one or more foreign currencies or currency units which shall be deemed to be
Outstanding shall be the U.S. dollar equivalent, determined as of such date in
the manner provided as contemplated by Section 3.01, of the principal amount of
such Note (or, in the case of a Note described in Clause (A) or (B) above, of
the amount determined as provided in such Clause), and (D) Notes owned by the
Company or any other obligor upon the Notes or any Affiliate of the Company or
of such other obligor (unless the Company, such Affiliate or such obligor owns
all Notes Outstanding under this Indenture, or all Outstanding Notes of each
such series and each such Tranche, as the case may be, determined without regard
to this clause (D)) shall be disregarded and deemed not to be Outstanding,
except that, in determining whether the Trustee shall be protected in relying
upon any such request, demand, authorization, direction, notice, consent, waiver
or other action, or upon such determination as to the presence of a quorum, only
Notes which a Responsible Officer of the Trustee actually knows to be so owned
shall be so disregarded. Notes so owned which have been pledged in good faith
may be regarded as Outstanding if the pledgee establishes to the satisfaction of
the Trustee the pledgee’s right so to act with respect to such Notes and that
the pledgee is not the Company or any other obligor upon the Notes or any
Affiliate of the Company or of such other obligor.

 

“Paying Agent” means any Person authorized by the Company to pay the principal
of or any premium or interest on any Notes on behalf of the Company.

 

“Periodic Offering” means an offering of Notes of a series from time to time any
or all of the specific terms of which Notes, including without limitation the
rate or rates of interest, if any, thereon, the Stated Maturity or Stated
Maturities thereof and the redemption provisions, if any, with respect thereto,
are to be determined by the Company or its agents at or about the time of the
issuance of such Notes.

 

“Person” means any individual, Corporation, estate, partnership, joint venture,
trust, unincorporated organization or government or any agency, instrumentality
or political subdivision thereof or any other entity of whatever nature.

 

“Place of Payment” when used with respect to the Notes of any series, or any
Tranche thereof, means the place or places where the principal of and any
premium and interest on the Notes of that series or Tranche are payable as
specified as contemplated by Section 3.01.

 

“Predecessor Note” of any particular Note means every previous Note evidencing
all or a portion of the same debt as that evidenced by such particular Note;
and, for the purposes of this definition, any Note authenticated and delivered
under Section 3.06 in exchange for or in lieu of a mutilated, destroyed, lost or
stolen Note shall be deemed to evidence the same debt as the mutilated,
destroyed, lost or stolen Note.

 

5



--------------------------------------------------------------------------------

“Redemption Date” when used with respect to any Note to be redeemed, means the
date fixed for such redemption by or pursuant to this Indenture.

 

“Redemption Price” when used with respect to any Note to be redeemed, means the
price at which it is to be redeemed pursuant to this Indenture.

 

“Regular Record Date” for the interest payable on any Interest Payment Date on
the Notes of any series means the date specified for that purpose as
contemplated by Section 3.01.

 

“Required Currency” has the meaning specified in Section 3.12.

 

“Responsible Officer” when used with respect to the Trustee, means any officer
of the Trustee assigned by the Trustee to administer its corporate trust
matters.

 

“Securities Act” means the Securities Act of 1933 and any statute successor
thereto, in each case as amended from time to time.

 

“Special Record Date” for the payment of any Defaulted Interest means a date
fixed by the Trustee pursuant to Section 3.07.

 

“Stated Maturity” when used with respect to any Note or any installment of
principal thereof or interest thereon, means the date specified in such Note as
the fixed date on which the principal of such Note or such installment of
principal or interest is due and payable.

 

“Subsidiary” means a corporation more than 50% of the outstanding voting stock
of which is owned, directly or indirectly, by the Company or by one or more
other Subsidiaries, or by the Company and one or more Subsidiaries. For the
purposes of this definition, “voting stock” means stock which ordinarily has
voting power for the election of directors, whether at all times or only so long
as no senior class of stock has such voting power by reason of any contingency.

 

“Tranche” means a group of Notes which (a) are of the same series and (b) have
identical terms except as to principal amount and/or date of issuance.

 

“Trust Indenture Act” means the Trust Indenture Act of 1939 as in force at the
date as of which this instrument was executed; provided, however, that in the
event the Trust Indenture Act of 1939 is amended after such date, “Trust
Indenture Act” means, to the extent required by any such amendment, the Trust
Indenture Act of 1939 or any statute successor thereto, in each case as so
amended.

 

“Trustee” means the Person named as the “Trustee” in the first paragraph of this
instrument until a successor Trustee shall have become such with respect to one
or more series of Notes pursuant to the applicable provisions of this Indenture,
and thereafter “Trustee” shall mean or include each Person who is then a Trustee
hereunder, and if at any time there is more than one such Person, “Trustee” as
used with respect to the Notes of any series shall mean the Trustee with respect
to Notes of that series.

 

“U.S. Government Obligation” has the meaning specified in Section 13.04.

 

6



--------------------------------------------------------------------------------

“Utility Subsidiary” has the meaning specified in Section 1.14.

 

“Vice President” when used with respect to the Company or the Trustee, means any
vice president, whether or not designated by a number or a word or words added
before or after the title “vice president”.

 

Section 1.02 Compliance Certificates and Opinions.

 

Upon any application or request by the Company to the Trustee to take any action
under any provision of this Indenture, the Company shall furnish to the Trustee
such certificates and opinions as may be required under the Trust Indenture Act.
Each such certificate or opinion shall be given in the form of an Officers’
Certificate, if to be given by an officer or an Assistant Treasurer or Assistant
Secretary of the Company, or an Opinion of Counsel, if to be given by counsel,
and shall comply with the requirements of the Trust Indenture Act and any other
requirements set forth in this Indenture.

 

Every certificate (other than certificates pursuant to Section 314(a)(4) of the
Trust Indenture Act) or opinion with respect to compliance with a condition or
covenant provided for in this Indenture shall include,

 

(1) a statement that each individual signing such certificate or opinion has
read such covenant or condition and the definitions herein relating thereto;

 

(2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

 

(3) a statement that, in the opinion of each such individual, he or she has made
such examination or investigation as is necessary to enable him or her to
express an informed opinion as to whether or not such covenant or condition has
been complied with; and

 

(4) a statement as to whether, in the opinion of each such individual, such
condition or covenant has been complied with.

 

Section 1.03 Form of Documents Delivered to Trustee. In any case where several
matters are required to be certified by, or covered by an opinion of, any
specified Person, it is not necessary that all such matters be certified by, or
covered by the opinion of, only one such Person, or that they be so certified or
covered by only one document, but one such Person may certify or give an opinion
with respect to some matters and one or more other such Persons as to other
matters, and any such Person may certify or give an opinion as to such matters
in one or several documents.

 

Any certificate or opinion of an officer of the Company may be based, insofar as
it relates to legal matters, upon a certificate or opinion of, or
representations by, counsel, unless such officer knows, or in the exercise of
reasonable care should know, that the certificate or opinion or representations
with respect to the matters upon which his certificate or opinion is based are
erroneous. Any such certificate or opinion of counsel may be based, insofar as
it relates to factual matters, upon a certificate or opinion of, or
representations by, an officer or officers of the Company or an Assistant
Treasurer or Assistant Secretary of the Company, stating that the

 

7



--------------------------------------------------------------------------------

information with respect to such factual matters is in the possession of the
Company, unless such counsel knows, or in the exercise of reasonable care should
know, that the certificate or opinion or representations with respect to such
matters are erroneous.

 

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

 

Whenever, subsequent to the receipt by the Trustee of any Board Resolution,
Officers’ Certificate, Opinion of Counsel or other document or instrument, a
clerical, typographical or other inadvertent or unintentional error or omission
shall be discovered therein, a new document or instrument may be substituted
therefor in corrected form with the same force and effect as if originally filed
in the corrected form and, irrespective of the date or dates of the actual
execution and/or delivery thereof, such substitute document or instrument shall
be deemed to have been executed and/or delivered as of the date or dates
required with respect to the document or instrument for which it is substituted.
Anything in this Indenture to the contrary notwithstanding, if any such
corrective document or instrument indicates that action has been taken by or at
the request of the Company which could not have been taken had the original
document or instrument not contained such error or omission, the action so taken
shall not be invalidated or otherwise rendered ineffective but shall be and
remain in full force and effect, except to the extent that such action was a
result or willful misconduct or bad faith. Without limiting the generality of
the foregoing, any Notes issued under the authority of such defective document
or instrument shall nevertheless be the valid obligations of the Company
entitled to the benefits of this Indenture equally and ratably with all other
Outstanding Notes, except as aforesaid.

 

Section 1.04 Acts of Holders; Record Dates.

 

Any request, demand, authorization, direction, notice, consent, waiver or other
action provided or permitted by this Indenture to be given, made or taken by
Holders may be embodied in and evidenced by one or more instruments of
substantially similar tenor signed by such Holders in person or by an agent duly
appointed in writing; or, alternatively, may be embodied in and evidenced by the
record of Holders voting in favor thereof, either in person or by proxies duly
appointed in writing, at any meeting of Holders duly called and held in
accordance with the provisions of Article XIV, or a combination of such
instruments and any such record. Except as herein otherwise expressly provided,
such action shall become effective when such instrument or instruments or record
are delivered to the Trustee and, where it is hereby expressly required, to the
Company. Such instrument or instruments and any such record (and the action
embodied therein and evidenced thereby) are herein sometimes referred to as the
“Act” of the Holders signing such instrument or instruments and so voting at any
such meeting. Proof of execution of any such instrument or of a writing
appointing any such agent shall be sufficient for any purpose of this Indenture
and (subject to Section 6.01) conclusive in favor of the Trustee and the
Company, if made in the manner provided in this Section. The record of any
meeting of Holders shall be proved in the manner provided in Section 14.06.

 

The fact and date of the execution by any Person of any such instrument or
writing may be proved by the affidavit of a witness of such execution or by a
certificate of a notary public or

 

8



--------------------------------------------------------------------------------

other officer authorized by law to take acknowledgments of deeds, certifying
that the individual signing such instrument or writing acknowledged to him or
her the execution thereof. Where such execution is by a signer acting in a
capacity other than his or her individual capacity, such certificate or
affidavit shall also constitute sufficient proof of his or her authority. The
fact and date of the execution of any such instrument or writing, or the
authority of the Person executing the same, may also be proved in any other
manner which the Trustee deems sufficient.

 

The ownership of Notes shall be proved by the Note Register.

 

Any request, demand, authorization, direction, notice, consent, waiver or other
Act of the Holder of any Note shall bind every future Holder of the same Note
and the Holder of every Note issued upon the registration of transfer thereof or
in exchange therefor or in lieu thereof in respect of anything done, omitted or
suffered to be done by the Trustee or the Company in reliance thereon, whether
or not notation of such action is made upon such Note.

 

The Company may set any day as a record date for the purpose of determining the
Holders of Outstanding Notes of any series entitled to give, make or take any
request, demand, authorization, direction, notice, consent, waiver or other
action provided or permitted by this Indenture to be given, made or taken by
Holders of Notes of such series, provided that the Company may not set a record
date for, and the provisions of this paragraph shall not apply with respect to,
the giving or making of any notice, declaration, request or direction referred
to in the next paragraph. If any record date is set pursuant to this paragraph,
the Holders of Outstanding Notes of the relevant series on such record date, and
no other Holders, shall be entitled to take or revoke the relevant action,
whether or not such Holders remain Holders after such record date; provided that
no such action shall be effective hereunder unless taken on or prior to the
applicable Expiration Date by Holders of the requisite principal amount of
Outstanding Notes of such series on such record date. Nothing in this paragraph
shall be construed to prevent the Company from setting a new record date for any
action for which a record date has previously been set pursuant to this
paragraph (whereupon the record date previously set shall automatically and with
no action by any Person be cancelled and of no effect), and nothing in this
paragraph shall be construed to render ineffective any action taken by Holders
of the requisite principal amount of Outstanding Notes of the relevant series on
the date such action is taken. Promptly after any record date is set pursuant to
this paragraph, the Company, at its own expense, shall cause notice of such
record date, the proposed action by Holders and the applicable Expiration Date
to be given to the Trustee in writing and to each Holder of Notes of the
relevant series in the manner set forth in Section 1.06.

 

The Trustee may set any day as a record date for the purpose of determining the
Holders of Outstanding Notes of any series entitled to join in the giving or
making of (i) any Notice of Default, (ii) any declaration of acceleration
referred to in Section 5.02, (iii) any request to institute proceedings referred
to in Section 5.07(2) or (iv) any direction referred to in Section 5.12, in each
case with respect to Notes of such series. If any record date is set pursuant to
this paragraph, the Holders of Outstanding Notes of such series on such record
date, and no other Holders, shall be entitled to join in such notice,
declaration, request or direction or to revoke the same, whether or not such
Holders remain Holders after such record date; provided that no such action
shall be effective hereunder unless taken on or prior to the applicable
Expiration Date by Holders of the requisite principal amount of Outstanding
Notes of such series on such record

 

9



--------------------------------------------------------------------------------

date. Nothing in this paragraph shall be construed to prevent the Trustee from
setting a new record date for any action for which a record date has previously
been set pursuant to this paragraph (whereupon the record date previously set
shall automatically and with no action by any Person be cancelled and of no
effect), and nothing in this paragraph shall be construed to render ineffective
any action taken by Holders of the requisite principal amount of Outstanding
Notes of the relevant series on the date such action is taken. Promptly after
any record date is set pursuant to this paragraph, the Trustee, at the Company’s
expense, shall cause notice of such record date, the proposed action by Holders
and the applicable Expiration Date to be given to the Company in writing and to
each Holder of Notes of the relevant series in the manner set forth in Section
1.06.

 

With respect to any record date set pursuant to this Section, the party hereto
which sets such record date may designate any day as the “Expiration Date” and
from time to time may change the Expiration Date to any earlier or later day;
provided that no such change shall be effective unless notice of the proposed
new Expiration Date is given to the other party hereto in writing, and to each
Holder of Notes of the relevant series in the manner set forth in Section 1.06,
on or prior to the existing Expiration Date. If an Expiration Date is not
designated with respect to any record date set pursuant to this Section, the
party hereto which set such record date shall be deemed to have initially
designated the 180th day after such record date as the Expiration Date with
respect thereto, subject to its right to change the Expiration Date as provided
in this paragraph. Notwithstanding the foregoing, no Expiration Date shall be
later than the 180th day after the applicable record date.

 

Without limiting the foregoing, a Holder entitled hereunder to take any action
hereunder with regard to any particular Note may do so with regard to all or any
part of the principal amount of such Note or by one or more duly appointed
agents each of which may do so pursuant to such appointment with regard to all
or any part of such principal amount.

 

Section 1.05 Notices, Etc., to Trustee and Company.

 

Any request, demand, authorization, direction, notice, consent, election, waiver
or Act of Holders or other document provided or permitted by this Indenture to
be made upon, given or furnished to, or filed with, the Trustee by any Holder or
by the Company, or the Company by the Trustee or by any Holder, shall be
sufficient for every purpose hereunder (unless otherwise herein expressly
provided) if in writing and delivered personally to an officer or other
responsible employee of the addressee, or transmitted by facsimile transmission
or other direct written electronic means to such telephone number or other
electronic communications address as the parties hereto shall from time to time
designate, or transmitted by first-class mail, charges prepaid, to the
applicable address set opposite such party’s name below or to such other address
as either party hereto may from time to time designate:

 

IF TO THE TRUSTEE, TO:

 

JPMorgan Chase Bank, N.A.

4 New York Plaza, 15th Floor

New York, New York 10004

Attention: Institutional Trust Services

Telephone: (212) 623-6795

Telecopy: (212) 623-6166/6167

 

10



--------------------------------------------------------------------------------

IF TO THE COMPANY, TO:

 

PNM Resources, Inc.

Alvarado Square MS-2704

Albuquerque, New Mexico 87158

Attention: Treasurer

Telephone: (505) 241-2700

Telecopy: (505) 241-2369

 

Any communication contemplated herein shall be deemed to have been made, given,
furnished and filed if personally delivered, on the date of delivery, if
transmitted by facsimile transmission or other direct written electronic means,
on the date of transmission, and if transmitted by first-class mail, on the date
of receipt.

 

Section 1.06 Notice to Holders; Waiver. Where this Indenture provides for notice
to Holders of any event, such notice shall be sufficiently given (unless
otherwise herein expressly provided) if in writing and mailed, first-class
postage prepaid, to each Holder affected by such event, at his or her address as
it appears in the Note Register, not later than the latest date (if any), and
not earlier than the earliest date (if any), prescribed for the giving of such
notice. In any case where notice to Holders is given by mail, neither the
failure to mail such notice, nor any defect in any notice so mailed, to any
particular Holder shall affect the sufficiency of such notice with respect to
other Holders. Where this Indenture provides for notice in any manner, such
notice may be waived in writing by the Person entitled to receive such notice,
either before or after the event, and such waiver shall be the equivalent of
such notice. Waivers of notice by Holders shall be filed with the Trustee, but
such filing shall not be a condition precedent to the validity of any action
taken in reliance upon such waiver.

 

In case by reason of the suspension of regular mail service or by reason of any
other cause it shall be impracticable to give such notice by mail, then such
notification as shall be made with the approval of the Trustee shall constitute
a sufficient notification for every purpose hereunder.

 

Section 1.07 Conflict With Trust Indenture Act. If any provision hereof limits,
qualifies or conflicts with a provision of the Trust Indenture Act which would
be required under such Act to be a part of and govern this Indenture, the latter
provision shall control. If any provision of this Indenture modifies or excludes
any provision of the Trust Indenture Act which may be so modified or excluded,
the latter provision shall be deemed to apply to this Indenture as so modified
or to be excluded, as the case may be.

 

Section 1.08 Effect of Headings and Table of Contents. The Article and Section
headings herein and the Table of Contents are for convenience only and shall not
affect the construction hereof.

 

Section 1.09 Successors and Assigns. All covenants and agreements in this
Indenture by the Company shall bind its successors and assigns, whether so
expressed or not.

 

11



--------------------------------------------------------------------------------

Section 1.10 Separability Clause. In case any provision in this Indenture or in
the Notes shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

Section 1.11 Benefits of Indenture. The trusts created by this Indenture are for
the equal and proportionate benefit and security of the Holders without any
priority of any Note over any other Note. Nothing in this Indenture or in the
Notes, express or implied, shall give to any Person, other than the parties
hereto and their successors hereunder and the Holders, any benefit or any legal
or equitable right, remedy or claim under this Indenture.

 

Section 1.12 Governing Law. This Indenture and the Notes shall be governed by
and construed in accordance with the law of the State of New York (including
without limitation Section 5-1401 of the New York General Obligations Law or any
successor to such statute).

 

Section 1.13 Legal Holidays. In any case where any Interest Payment Date,
Redemption Date or Stated Maturity of any Note shall not be a Business Day at
any Place of Payment, then (notwithstanding any other provision of this
Indenture or of the Notes (other than a provision of any Note of any series, or
any Tranche thereof, or in the indenture supplemental hereto, Board Resolution
or Officers’ Certificate which establishes the terms of such series of Notes or
Tranche which specifically states that such provision shall apply in lieu of
this Section)) payment of interest or principal (and premium, if any) need not
be made at such Place of Payment on such date, but may be made on the next
succeeding Business Day at such Place of Payment with the same force and effect
as if made on the Interest Payment Date or Redemption Date, or at the Stated
Maturity, and, if such payment is made or duly provided for on such Business
Day, then no interest shall accrue on the amount so payable for the period from
and after such Interest Payment Date, Redemption Date or Stated Maturity, as the
case may be, to such Business Day.

 

Section 1.14 Regulatory Statement. (a) The Company and each of its Utility
Subsidiaries are being operated as separate corporate and legal entities. Each
Holder of any Note by his acceptance thereof shall be deemed to have relied
solely on the creditworthiness of the Company based on the assets owned by it,
and agreed that the payment of the principal of and any premium and interest on
such Note shall be made solely from the assets of the Company and not from any
assets of any Utility Subsidiary.

 

(b) Notwithstanding any other provision of this Indenture, each Holder of any
Note by his acceptance thereof shall be deemed to have agreed not to take any
steps for the purpose of procuring the appointment of an administrative receiver
or the making of an administrative order for instituting any bankruptcy,
reorganization, insolvency, wind up or liquidation or any like proceeding under
applicable law in respect of any Utility Subsidiary.

 

(c) For purposes of this Section 1.14, the term “Utility Subsidiary” means any
Person that is a Subsidiary of the Company that is (i) subject to regulation as
a public utility in any state and, (ii) whether in connection with such Person
having become a Subsidiary of the Company or otherwise, the Company has agreed,
whether in connection with obtaining requisite regulatory approvals in
connection with such Person becoming a Subsidiary or otherwise, that the
substance of this Section 1.14 be applicable. In each Officers’ Certificate
delivered pursuant to Section 10.04, the Company shall identify each of its
Subsidiaries that are Utility Subsidiaries for purposes of this Section 1.14.

 

12



--------------------------------------------------------------------------------

ARTICLE II

 

NOTE FORMS

 

Section 2.01 Forms Generally. The definitive Notes of each series shall be in
substantially the form thereof set forth in this Article, or in such other form
or forms thereof established in the indenture supplemental hereto establishing
such series or in a Board Resolution establishing such series, or in an
Officers’ Certificate pursuant to such supplemental indenture or Board
Resolution, in each case with such appropriate insertions, omissions,
substitutions and other variations as are required or permitted by this
Indenture, and may have such letters, numbers or other marks of identification
and such legends or endorsements placed thereon as may be required to comply
with the rules of any securities exchange or Depositary therefor or as may,
consistently herewith, be determined by the officers executing such Notes, as
evidenced by their execution thereof. If the form or forms of Notes of any
series are established in a Board Resolution or in an Officers’ Certificate
pursuant to a Board Resolution, such Board Resolution and Officers’ Certificate,
if any, shall be delivered to the Trustee at or prior to the delivery of the
Company Order contemplated by Section 3.03 for the authentication and delivery
of such Notes.

 

Unless otherwise specified as contemplated by Section 3.01, the Notes of each
series shall be issuable in registered form without coupons. The definitive
Notes shall be printed, lithographed or engraved on steel engraved borders or
may be produced in any other manner, all as determined by the officers executing
such Notes, as evidenced by their execution of such Notes.

 

Section 2.02 Form of Face of Note. [Insert any legend required by the Internal
Revenue Code and the regulations thereunder.]

 

PNM RESOURCES, INC.

 

No.              $             

 

CUSIP No.                     

 

PNM Resources, Inc., a corporation duly organized and existing under the laws of
New Mexico (herein called the “Company,” which term includes any successor
Person under the Indenture hereinafter referred to), for value received, hereby
promises to pay to             , or registered assigns, the principal sum of
                     Dollars on              [if the Note is to bear interest
prior to Maturity, insert - , and to pay interest thereon from              or
from the most recent Interest Payment Date to which interest has been paid or
duly provided for, [semi-annually on              and             ] [quarterly
on             ,             ,              and             ] in each year,
commencing             , at the rate of         % per annum, until the principal
hereof is paid or made available for payment] [if applicable, insert - ,
provided that any principal and premium, and any such installment of interest,
which is overdue shall bear interest at the rate of         % per annum (to the
extent that the payment of such interest shall be legally enforceable),

 

13



--------------------------------------------------------------------------------

from the dates such amounts are due until they are paid or made available for
payment, and such interest shall be payable on demand]. The interest so payable,
and punctually paid or duly provided for, on any Interest Payment Date will, as
provided in such Indenture, be paid to the Person in whose name this Note (or
one or more Predecessor Notes) is registered at the close of business on the
Regular Record Date for such interest, which shall be the                  or
                 (whether or not a Business Day), as the case may be, next
preceding such Interest Payment Date. Any such interest not so punctually paid
or duly provided for will forthwith cease to be payable to the Holder on such
Regular Record Date and may either be paid to the Person in whose name this Note
(or one or more Predecessor Notes) is registered at the close of business on a
Special Record Date for the payment of such Defaulted Interest to be fixed by
the Trustee, notice whereof shall be given to Holders of Notes of this series
not less than 10 days prior to such Special Record Date, or be paid at any time
in any other lawful manner not inconsistent with the requirements of any
securities exchange on which the Notes of this series may be listed, and upon
such notice as may be required by such exchange, all as more fully provided in
said Indenture].

 

[If the Note is not to bear interest prior to Maturity, insert – The principal
of this Note shall not bear interest except in the case of a default in payment
of principal upon acceleration, upon redemption or at Stated Maturity and in
such case the overdue principal and any overdue premium shall bear interest at
the rate of         % per annum (to the extent that the payment of such interest
shall be legally enforceable), from the dates such amounts are due until they
are paid or made available for payment. Interest on any overdue principal or
premium shall be payable on demand. Any such interest on overdue principal or
premium which is not paid on demand shall bear interest at the rate of         %
per annum (to the extent that the payment of such interest on interest shall be
legally enforceable), from the date of such demand until the amount so demanded
is paid or made available for payment. Interest on any overdue interest shall be
payable on demand.]

 

Payment of the principal of (and premium, if any) and [if applicable, insert –
any such] interest on this Note will be made at the office or agency of the
Company maintained for that purpose in                     , in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts [if applicable, insert –;
provided, however, that at the option of the Company payment of interest may be
made by check mailed to the address of the Person entitled thereto as such
address shall appear in the Note Register].

 

Reference is hereby made to the further provisions of this Note set forth on the
reverse hereof, which further provisions shall for all purposes have the same
effect as if set forth at this place.

 

Unless the certificate of authentication hereon has been executed by the Trustee
referred to on the reverse hereof by manual signature, this Note shall not be
entitled to any benefit under the Indenture or be valid or obligatory for any
purpose.

 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.

 

PNM RESOURCES, INC.

By:

--------------------------------------------------------------------------------

 

14



--------------------------------------------------------------------------------

Section 2.03 Form of Reverse of Note. This Note is one of a duly authorized
issue of senior notes of the Company (herein called the “Notes”), issued and to
be issued in one or more series under an Indenture, dated as of March 15, 2005
(herein called the “Indenture”, which term shall have the meaning assigned to it
in such instrument), between the Company and JPMorgan Chase Bank, N.A. as
Trustee (herein called the “Trustee,” which term includes any successor trustee
under the Indenture), and reference is hereby made to the Indenture for a
statement of the respective rights, limitations of rights, duties and immunities
thereunder of the Company, the Trustee and the Holders of the Notes and of the
terms upon which the Notes are, and are to be, authenticated and delivered. This
Note is one of the series designated on the face hereof [if applicable, insert -
, limited in aggregate principal amount to $            ].

 

[If applicable, insert - The Notes of this series are subject to redemption upon
not less than 30 days’ notice by mail, [if applicable, insert – (1) on
                 in any year commencing with the year          and ending with
the year          through operation of the sinking fund for this series at a
Redemption Price equal to 100% of the principal amount, and (2)] at any time [if
applicable, insert - on or after                 , 20    ], as a whole or in
part, at the election of the Company, at the following Redemption Prices
(expressed as percentages of the principal amount): If redeemed [if applicable,
insert – on or before                     ,         %, and if redeemed] during
the 12-month period beginning                  of the years indicated,

 

Year

--------------------------------------------------------------------------------

 

Redemption

Price

--------------------------------------------------------------------------------

 

Year

--------------------------------------------------------------------------------

  Redemption Price


--------------------------------------------------------------------------------

 

and thereafter at a Redemption Price equal to     % of the principal amount,
together in the case of any such redemption [if applicable, insert – (whether
through operation of the sinking fund or otherwise)] with accrued interest to
the Redemption Date, but interest installments whose Stated Maturity is on or
prior to such Redemption Date will be payable to the Holders of such Notes, or
one or more Predecessor Notes, of record at the close of business on the
relevant Record Dates referred to on the face hereof, all as provided in the
Indenture.]

 

[If applicable, insert - The Notes of this series are subject to redemption upon
not less than 30 days’ notice by mail, (1) on                          in any
year commencing with the year          and ending with the year          through
operation of the sinking fund for this series at the Redemption Prices for
redemption through operation of the sinking fund (expressed as percentages of
the principal amount) set forth in the table below, and (2) at any time [if
applicable, insert - on or after                     ], as a whole or in part,
at the election of the Company, at the Redemption Prices for redemption
otherwise than through operation of the sinking fund (expressed as percentages
of the principal amount) set forth in the table below: If redeemed during the
12-month period beginning                          of the years indicated,

 

Year

--------------------------------------------------------------------------------

 

Redemption Price For

Redemption Through Operation

of the Sinking Fund

--------------------------------------------------------------------------------

 

Redemption Price For Redemption Otherwise
Than Through Operation

of the Sinking Fund

--------------------------------------------------------------------------------

 

15



--------------------------------------------------------------------------------

and thereafter at a Redemption Price equal to         % of the principal amount,
together in the case of any such redemption (whether through operation of the
sinking fund or otherwise) with accrued interest to the Redemption Date, but
interest installments whose Stated Maturity is on or prior to such Redemption
Date will be payable to the Holders of such Notes, or one or more Predecessor
Notes, of record at the close of business on the relevant Record Dates referred
to on the face hereof, all as provided in the Indenture.]

 

[If applicable, insert - Notwithstanding the foregoing, the Company may not,
prior to                     , redeem any Notes of this series as contemplated
by [if applicable, insert - Clause (2) of] the preceding paragraph as a part of,
or in anticipation of, any refunding operation by the application, directly or
indirectly, of moneys borrowed having an interest cost to the Company
(calculated in accordance with generally accepted financial practice) of less
than         % per annum.]

 

[If applicable, insert - The sinking fund for this series provides for the
redemption on                      in each year beginning with the year         
and ending with the year          of                      [if applicable, insert
- not less than $                 (“mandatory sinking fund”) and not more than]
$                 aggregate principal amount of Notes of this series. Notes of
this series acquired or redeemed by the Company otherwise than through [if
applicable, insert - mandatory] sinking fund payments may be credited against
subsequent [if applicable, insert - mandatory] sinking fund payments otherwise
required to be made [if applicable, insert – , in the inverse order in which
they become due].]

 

[If the Note is subject to redemption of any kind, insert - In the event of
redemption of this Note in part only, a new Note or Notes of this series and of
like tenor for the unredeemed portion hereof will be issued in the name of the
Holder hereof upon the cancellation hereof.]

 

[If applicable, insert - This Note is not subject to redemption prior to Stated
Maturity.]

 

[If applicable, insert – The Indenture contains provisions for defeasance at any
time of [the entire indebtedness of this Note] [or] [certain restrictive
covenants and Events of Default with respect to this Note] [, in each case] upon
compliance with certain conditions set forth in the Indenture.]

 

[If the Note is not an Original Issue Discount Note, insert - If an Event of
Default with respect to Notes of this series shall occur and be continuing, the
principal of the Notes of this series may be declared due and payable in the
manner and with the effect provided in the Indenture.]

 

[If the Note is an Original Issue Discount Note, insert – If an Event of Default
with respect to Notes of this series shall occur and be continuing, an amount of
principal of the Notes of this series may be declared due and payable in the
manner and with the effect provided in the Indenture. Such amount shall be equal
to                  [insert formula for determining the amount]. Upon payment
(i) of the amount of principal so declared due and payable and (ii) of interest
on any overdue principal, premium and interest (in each case to the extent that
the payment of such interest shall be legally enforceable), all of the Company’s
obligations in respect of the payment of the principal of and premium and
interest, if any, on the Notes of this series shall terminate.]

 

16



--------------------------------------------------------------------------------

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Notes of each series to be affected
under the Indenture at any time by the Company and the Trustee with the consent
of the Holders of a majority in principal amount of the Notes at the time
Outstanding of all series to be affected considered as one class. The Indenture
also contains provisions permitting the Holders of specified percentages in
principal amount of the Notes of all or each series, as the case may be, at the
time Outstanding, on behalf of the Holders of all Notes of such series, to waive
compliance by the Company with certain provisions of the Indenture and to waive
certain past defaults under the Indenture and their consequences, provided,
however, that if any such past default affects more than one series of Notes,
the Holders of a majority in aggregate principal amount of the Outstanding Notes
of all such series, considered as one class, shall have the right to waive such
past default, and not the Holders of the Notes of any one such series. Any such
consent or waiver by the Holder of this Note shall be conclusive and binding
upon such Holder and upon all future Holders of this Note and of any Note issued
upon the registration of transfer hereof or in exchange therefor or in lieu
hereof, whether or not notation of such consent or waiver is made upon this
Note.

 

As provided in and subject to the provisions of the Indenture, the Holder of
this Note shall not have the right to institute any proceeding with respect to
the Indenture or for the appointment of a receiver or trustee or for any other
remedy thereunder, unless such Holder shall have previously given the Trustee
written notice of a continuing Event of Default with respect to the Notes of
this series, the Holders of not less than a majority in aggregate principal
amount of the Notes of all series at the time Outstanding in respect of which an
Event of Default shall have occurred and be continuing shall have made written
request to the Trustee to institute proceedings in respect of such Event of
Default as Trustee and offered the Trustee reasonable indemnity, and the Trustee
shall not have received from the Holders of a majority in principal amount of
Notes of all series at the time Outstanding in respect of which an Event of
Default shall have occurred and be continuing a direction inconsistent with such
request, and shall have failed to institute any such proceeding, for 60 days
after receipt of such notice, request and offer of indemnity. The foregoing
shall not apply to any suit instituted by the Holder of this Note for the
enforcement of any payment of principal hereof or any premium or interest hereon
on or after the respective due dates expressed herein.

 

No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of and any premium and interest on this
Note at the times, place and rate, and in the coin or currency, herein
prescribed.

 

As provided in the Indenture and subject to certain limitations therein set
forth, the transfer of this Note is registrable in the Note Register, upon
surrender of this Note for registration of transfer at the office or agency of
the Company in any place where the principal of and any premium and interest on
this Note are payable, duly endorsed by, or accompanied by a written instrument
of transfer in form satisfactory to the Company and the Note Registrar duly
executed by, the Holder hereof or his attorney duly authorized in writing, and
thereupon one or more new Notes of this series and of like tenor, of authorized
denominations and for the same aggregate principal amount, will be issued to the
designated transferee or transferees.

 

17



--------------------------------------------------------------------------------

The Notes of this series are issuable only in registered form without coupons in
denominations of $             and any integral multiple thereof. As provided in
the Indenture and subject to certain limitations therein set forth, Notes of
this series are exchangeable for a like aggregate principal amount of Notes of
this series and of like tenor of a different authorized denomination, as
requested by the Holder surrendering the same.

 

No service charge shall be made for any such registration of transfer or
exchange, but the Company may require payment of a sum sufficient to cover any
tax or other governmental charge payable in connection therewith.

 

Prior to due presentment of this Note for registration of transfer, the Company,
the Trustee and any agent of the Company or the Trustee may treat the Person in
whose name this Note is registered as the owner hereof for all purposes, whether
or not this Note be overdue, and neither the Company, the Trustee nor any such
agent shall be affected by notice to the contrary.

 

All terms used in this Note which are defined in the Indenture shall have the
meanings assigned to them in the Indenture.

 

Section 2.04 Form of Legend for Global Notes. Unless otherwise specified as
contemplated by Section 3.01 for the Notes evidenced thereby, every Global Note
authenticated and delivered hereunder shall bear a legend in substantially the
following form:

 

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE THEREOF.
THIS NOTE MAY NOT BE EXCHANGED IN WHOLE OR IN PART FOR A NOTE REGISTERED, AND NO
TRANSFER OF THIS NOTE IN WHOLE OR IN PART MAY BE REGISTERED, IN THE NAME OF ANY
PERSON OTHER THAN SUCH DEPOSITARY OR A NOMINEE THEREOF, EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

Section 2.05 Form of Trustee’s Certificate of Authentication. The Trustee’s
certificate of authentication shall be in substantially the following form:

 

CERTIFICATION OF AUTHENTICATION

 

This is one of the Notes of the series designated therein referred to in the
within-mentioned Indenture.

 

Dated:                     

 

JPMORGAN CHASE BANK, N.A.,

as Trustee

By:  

 

--------------------------------------------------------------------------------

Authorized Officer

 

18



--------------------------------------------------------------------------------

ARTICLE III

 

THE NOTES

 

Section 3.01 Amount Unlimited; Issuable in Series. The aggregate principal
amount of Notes which may be authenticated and delivered under this Indenture is
unlimited. The Notes may be issued in one or more series, each of which series
may be issued in one or more Tranches. Subject to the last paragraph of this
Section, prior to the authentication and delivery of Notes of any series there
shall be established by specification in an indenture supplemental hereto or in
a Board Resolution, or in an Officers’ Certificate pursuant to one or more
indentures supplemental hereto or a Board Resolution:

 

(1) the title of the Notes of such series (which shall distinguish the Notes of
such series from Notes of any other series);

 

(2) any limit upon the aggregate principal amount of the Notes of such series
which may be authenticated and delivered under this Indenture (except for Notes
authenticated and delivered upon registration of transfer of, or in exchange
for, or in lieu of, other Notes of such series pursuant to Section 3.04, 3.05,
3.06, 9.06 or 11.07 and except for any Notes which, pursuant to Section 3.03,
are deemed never to have been authenticated and delivered hereunder);

 

(3) the Person or Persons (without specific identification) to whom interest on
Notes of such series, or any Tranche thereof, shall be payable on any Interest
Payment Date, if other than the Persons in whose names such Notes (or one or
more Predecessor Notes) are registered at the close of business on the Regular
Record Date for such interest;

 

(4) the date or dates on which the principal of the Notes of such series, or any
Tranche thereof, is payable or any formula or other method or other means by
which such date or dates shall be determined, by reference to an index or other
fact or event ascertainable outside of this Indenture or otherwise (without
regard to any provisions for redemption, prepayment, acceleration, purchase or
extension) and the right, if any, to extend the Stated Maturity of the Notes of
such series and the duration of such extension;

 

(5) the rate or rates at which the Notes of such series, or any Tranche thereof,
shall bear interest, if any (including the rate or rates at which overdue
principal shall bear interest, if different from the rate or rates at which such
Notes shall bear interest prior to Maturity, and, if applicable, the rate or
rates at which overdue premium or interest shall bear interest, if any), or any
formula or other method or other means by which such rate or rates shall be
determined, by reference to an index or other fact or event ascertainable
outside of this Indenture or otherwise; the date or dates from which such
interest shall accrue; and the Interest Payment Dates on which such interest
shall be payable and the Regular Record Date, if any, for the interest payable
on such Notes on any Interest Payment Date;

 

(6) the right, if any, to extend the interest payment periods and the duration
of such extension;

 

(7) the place or places at which or methods by which (A) the principal of and
premium, if any, and interest, if any, on Notes of such series, or any Tranche
thereof, shall be

 

19



--------------------------------------------------------------------------------

payable, (B) registration of transfer of Notes of such series, or any Tranche
thereof, may be effected, (C) exchanges of Notes of such series, or any Tranche
thereof, may be effected and (D) notices and demands to or upon the Company in
respect of the Notes of such series, or any Tranche thereof, and this Indenture
may be served; the Note Registrar and any Paying Agent or Agents for such
series, or any Tranche thereof; and if such is the case, that the principal of
such Notes shall be payable without presentment or surrender thereof;

 

(8) the period or periods within which, the price or prices at which and the
terms and conditions upon which any Notes of such series, or any Tranche
thereof, may be redeemed, in whole or in part, at the option of the Company and,
if other than by a Board Resolution, the manner in which any election by the
Company to redeem such Notes shall be evidenced;

 

(9) the obligation, if any, of the Company to redeem or purchase any Notes of
such series, or any Tranche thereof, pursuant to any sinking fund or analogous
provisions or at the option of the Holder thereof and the period or periods
within which, the price or prices at which and the terms and conditions upon
which any Notes of such series, or any Tranche thereof, shall be redeemed or
purchased, in whole or in part, pursuant to such obligation;

 

(10) if other than denominations of $1,000 and any integral multiple thereof,
the denominations in which any Notes of such series, or any Tranche thereof,
shall be issuable;

 

(11) if the amount of principal of or any premium or interest on any Notes of
such series, or any Tranche thereof, may be determined with reference to an
index or pursuant to a formula, the manner in which such amounts shall be
determined to the extent not established pursuant to clause (5) of this
paragraph;

 

(12) any collateral, security, assurance or guarantee applicable to the Notes of
such series;

 

(13) if other than Dollars, the currency, currencies or currency units in which
the principal of or any premium or interest on any Notes of such series, or any
Tranche thereof, shall be payable and the manner of determining the equivalent
thereof in Dollars for any purpose, including for purposes of the definition of
“Outstanding” in Section 1.01;

 

(14) if the principal of or any premium or interest on any Notes of such series,
or any Tranche thereof, is to be payable, at the election of the Company or the
Holder thereof, in one or more currencies or currency units other than that or
those in which such Notes are stated to be payable, the currency, currencies or
currency units in which the principal of or any premium or interest on such
Notes as to which such election is made shall be payable, the periods within
which and the terms and conditions upon which such election is to be made and
the amount so payable (or the manner in which such amount shall be determined);

 

(15) if other than the entire principal amount thereof, the portion of the
principal amount of any Notes of such series, or any Tranche thereof, which
shall be payable upon declaration of acceleration of the Maturity thereof
pursuant to Section 5.02;

 

(16) if the principal amount payable at the Stated Maturity of any Notes of such
series, or any Tranche thereof, will not be determinable as of any one or more
dates prior to the Stated

 

20



--------------------------------------------------------------------------------

Maturity, the amount which shall be deemed to be the principal amount of such
Notes as of any such date for any purpose thereunder or hereunder, including the
principal amount thereof which shall be due and payable upon any Maturity other
than the Stated Maturity or which shall be deemed to be Outstanding as of any
date prior to the Stated Maturity (or, in any such case, the manner in which
such amount deemed to be the principal amount shall be determined);

 

(17) if applicable, that the Notes of such series, or any Tranche thereof, in
whole or any specified part, shall be defeasible pursuant to Section 13.02 or
that the Notes of such series, but not Tranches thereof alone, shall be
defeasible pursuant to Section 13.03, or both such Sections, and, if other than
by a Board Resolution, the manner in which any election by the Company to
defease such Notes shall be evidenced;

 

(18) if applicable, that any Notes of such series, or any Tranche thereof, shall
be issuable in whole or in part in the form of one or more Global Notes and, in
such case, the respective Depositaries for such Global Notes, the form of any
legend or legends which shall be borne by any such Global Note in addition to or
in lieu of that set forth in Section 2.04 and any circumstances in addition to
or in lieu of those set forth in Clause (2) of the last paragraph of Section
3.05 in which any such Global Note may be exchanged in whole or in part for
Notes registered, and any transfer of such Global Note in whole or in part may
be registered, in the name or names of Persons other than the Depositary for
such Global Note or a nominee thereof;

 

(19) any addition to or change in the Events of Default which applies to any
Notes of such series, or any Tranche thereof, and any change in the right of the
Trustee or the requisite Holders of such Notes to declare the principal amount
thereof due and payable pursuant to Section 5.02;

 

(20) any addition to or change in the covenants set forth in ARTICLE X which
applies to Notes of such series, or any Tranche thereof; and

 

(21) any other terms of such series, or any Tranche thereof (which terms shall
not be inconsistent with the provisions of this Indenture, except as permitted
by Section 9.01(5)).

 

All Notes of any one series or, if issued in Tranches thereof, any such Tranche,
shall be substantially identical except as to denomination and except as may
otherwise be determined in the manner provided for in this Indenture.

 

Notwithstanding Section 3.01(2) herein and unless otherwise expressly provided
with respect to a series of Notes, the aggregate principal amount of a series of
Notes may be increased without the consent of the Holders of the Notes of such
series and additional Notes of such series may be issued up to the maximum
aggregate principal amount authorized with respect to such series as increased.

 

With respect to Notes of a series subject to a Periodic Offering, the indenture
supplemental hereto or the Board Resolution which establishes such series, or
the Officers’ Certificate pursuant to such supplemental indenture or Board
Resolution, as the case may be, may provide general terms or parameters for
Notes of such series and provide either that the specific terms of Notes of such
series, or any Tranche thereof, shall be specified in a Company Order or that
such terms shall be determined by the Company or its agents in accordance with
procedures specified in a Company Order as contemplated by clause (b) of Section
3.03.

 

21



--------------------------------------------------------------------------------

Section 3.02 Denominations. Except as permitted by Section 9.01(4), the Notes of
each series, or any Tranche thereof, shall be issuable only in fully registered
form without coupons and only in such denominations as shall be specified as
contemplated by Section 3.01. In the absence of any such specified denomination
with respect to the Notes of any series, or any Tranche thereof, the Notes of
such series, or any Tranche thereof, shall be issuable in denominations of
$1,000 and any integral multiple thereof.

 

Section 3.03 Execution, Authentication, Delivery and Dating. Unless otherwise
provided as contemplated by Section 3.01 with respect to any series of Notes, or
any Tranche thereof, the Notes shall be executed on behalf of the Company by its
Chairman of the Board, its Vice Chairman of the Board, its President or one of
its Vice Presidents, or by any other officer or employee of the Company who is
authorized by a Board Resolution to execute the Notes on behalf of the Company
and may have the corporate seal of the Company affixed thereto or reproduced
thereon attested by its Secretary or one of its Assistant Secretaries. The
signature of any of these individuals on the Notes may be manual or facsimile.

 

Notes bearing the manual or facsimile signatures of individuals who were at any
time the proper officers or other employees of the Company shall bind the
Company, notwithstanding that such individuals or any of them have ceased to
hold such offices or be so employed prior to the authentication and delivery of
such Notes or did not hold such offices or were not so employed at the date of
such Notes.

 

At any time and from time to time after the execution and delivery of this
Indenture, the Trustee shall authenticate and deliver Notes of a series, for
original issue, at one time or from time to time in accordance with the Company
Order referred to below, upon receipt by the Trustee of:

 

(a) the instrument or instruments establishing the form or forms and terms of
such series as provided in Sections 2.01 and 3.01;

 

(b) a Company Order requesting the authentication and delivery of such Notes
and, to the extent that the terms of such Notes shall not have been established
in an indenture supplemental hereto or in a Board Resolution, or in an Officers’
Certificate pursuant to a supplemental indenture or Board Resolution, all as
contemplated by Sections 2.01 and 3.01, either (i) establishing such terms or
(ii) in the case of Notes of a series subject to a Periodic Offering, specifying
procedures, acceptable to the Trustee, by which such terms are to be established
(which procedures may provide, to the extent acceptable to the Trustee, for
authentication and delivery pursuant to oral or electronic instructions from the
Company or any agent or agents thereof, which oral instructions are to be
promptly confirmed electronically or in writing), in either case in accordance
with the instrument or instruments delivered pursuant to clause (a) above;

 

(c) the Notes of such series, executed on behalf of the Company by officers or
employees authorized as hereinabove in this Section provided;

 

22



--------------------------------------------------------------------------------

(d) an Opinion of Counsel stating that:

 

(i) if the form or forms of such Notes have been established in the indenture
supplemental hereto establishing such series or in a Board Resolution
establishing such series, or in an Officers’ Certificate pursuant to such
supplemental indenture or Board Resolution, as permitted by Section 2.01, such
form or forms have been duly authorized by the Company and established in
conformity with the provisions of this Indenture;

 

(ii) the terms of such Notes have been duly authorized by the Company and
established in conformity with the provisions of this Indenture; and

 

(iii) such Notes, when authenticated and delivered by the Trustee and issued by
the Company in the manner and subject to any conditions specified in such
Opinion of Counsel, will have been duly issued under the Indenture and will
constitute valid and legally binding obligations of the Company, entitled to the
benefits provided by this Indenture, and enforceable in accordance with their
terms, subject to (a) bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles and (b) the
qualification that certain waivers, procedures, remedies, and other provisions
of such Notes and this Indenture may be unenforceable under or limited by state
law;

 

provided, however, that, with respect to Notes of a series subject to a Periodic
Offering, the Trustee shall be entitled to receive such Opinion of Counsel only
once at or prior to the time of the first authentication of such Notes (provided
that such Opinion of Counsel addresses the authentication and delivery of all
Notes of such series) and that in lieu of the opinions described in clauses (ii)
and (iii) above Counsel may opine that:

 

(x) when the terms of such Notes shall have been established pursuant to a
Company Order or Orders or pursuant to such procedures (acceptable to the
Trustee) as may be specified from time to time by a Company Order or Orders, all
as contemplated by and in accordance with the instrument or instruments
delivered pursuant to clause (a) above, such terms will have been duly
authorized by the Company and will have been established in conformity with the
provisions of this Indenture; and

 

(y) such Notes, when authenticated and delivered by the Trustee in accordance
with this Indenture and the Company Order or Orders or specified procedures
referred to in paragraph (x) above and issued and delivered by the Company in
the manner and subject to any conditions specified in such Opinion of Counsel,
will have been duly issued under this Indenture and will constitute valid and
legally binding obligations of the Company, entitled to the benefits provided by
this Indenture, and enforceable in accordance with their terms, subject to (a)
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles and (b) the qualification that certain waivers,
procedures, remedies, and other provisions of such Notes and this Indenture may
be unenforceable under or limited by state law.

 

23



--------------------------------------------------------------------------------

With respect to Notes of a series subject to a Periodic Offering, the Trustee
may conclusively rely, as to the authorization by the Company of any such Notes,
the form or forms and terms thereof and the legality, validity, binding effect
and enforceability thereof, and compliance of the authentication and delivery
thereof with the terms and conditions of this Indenture, upon the Opinion of
Counsel and other documents delivered pursuant to Sections 2.01 and 3.01 and
this Section, as applicable, at or prior to the time of the first authentication
of Notes of such series unless and until such opinion or other documents have
been superseded or revoked or expire by their terms. In connection with the
authentication and delivery of Notes of a series subject to a Periodic Offering,
the Trustee shall be entitled to assume that the Company’s instructions to
authenticate and deliver such Notes do not violate any applicable law or any
applicable rule, regulation or order of any governmental agency or commission
having jurisdiction over the Company.

 

If the form or terms of the Notes of any series have been established by or
pursuant to a Board Resolution or an Officers’ Certificate as permitted by
Sections 2.01 and 3.01, the Trustee shall not be required to authenticate such
Notes if the issue of such Notes pursuant to this Indenture will affect the
Trustee’s own rights, duties or immunities under the Notes and this Indenture or
otherwise in a manner which is not reasonably acceptable to the Trustee.

 

Unless otherwise specified as contemplated by Section 3.01 with respect to any
series of Notes, or any Tranche thereof, each Note shall be dated the date of
its authentication.

 

No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose unless there appears on such Note a certificate of
authentication substantially in the form provided for herein executed by the
Trustee or an Authenticating Agent by manual signature of an authorized officer,
and such certificate upon any Note shall be conclusive evidence, and the only
evidence, that such Note has been duly authenticated and delivered hereunder and
is entitled to the benefits of this Indenture.

 

Notwithstanding the foregoing, if any Note shall have been authenticated and
delivered hereunder to the Company but never have been issued and sold by the
Company, and the Company shall deliver such Note to the Trustee for cancellation
as provided in Section 3.09 together with a written statement (which need not
comply with Section 1.02 and need not be accompanied by an Opinion of Counsel)
stating that such Note has never been issued and sold by the Company, for all
purposes of this Indenture such Note shall be deemed never to have been
authenticated and delivered hereunder and shall never be entitled to the
benefits of this Indenture.

 

Section 3.04 Temporary Notes. Pending the preparation of definitive Notes of any
series, or any Tranche thereof, the Company may execute, and upon Company Order
the Trustee shall authenticate and deliver, temporary Notes which are printed,
lithographed, typewritten, mimeographed or otherwise produced, in any authorized
denomination, substantially of the tenor of the definitive Notes in lieu of
which they are issued and with such appropriate insertions, omissions,
substitutions and other variations as the officers or other employees of the
Company executing such Notes may determine, as evidenced by their execution of
such Notes.

 

24



--------------------------------------------------------------------------------

If temporary Notes of any series, or any Tranche thereof, are issued, the
Company will cause definitive Notes of such series or Tranche to be prepared
without unreasonable delay. After the preparation of such definitive Notes, such
temporary Notes shall be exchangeable for such definitive Notes upon surrender
of such temporary Notes at the office or agency of the Company in a Place of
Payment for such series or Tranche, without charge to the Holder. Upon surrender
for cancellation of any one or more temporary Notes of any series or Tranche,
the Company shall execute and the Trustee shall authenticate and deliver in
exchange therefor one or more definitive Notes of the same series or Tranche, of
any authorized denominations and of like tenor and aggregate principal amount.

 

Until so exchanged, the temporary Notes of any series or Tranche shall in all
respects be entitled to the same benefits under this Indenture as definitive
Notes of such series and Tranche and of like tenor authenticated and delivered
hereunder.

 

Section 3.05 Registration, Registration of Transfer and Exchange. The Company
shall cause to be kept at the Corporate Trust Office of the Trustee a register
(the register maintained in such office or in any other office or agency of the
Company in a Place of Payment being herein sometimes referred to as the “Note
Register”) in which, subject to such reasonable regulations as it may prescribe,
the Company shall provide for the registration of Notes and of transfers of
Notes. The Trustee is hereby appointed “Note Registrar” for the purpose of
registering Notes and transfers of Notes as herein provided. Anything herein to
the contrary notwithstanding, the Company may designate one or more of its
offices as an office in which a register with respect to the Notes of one or
more series shall be maintained, and the Company may designate itself the Note
Registrar with respect to one or more of such series; provided, however, that
there shall be no more than one Note Register and one Note Registrar for each
series of Notes. The Note Register shall be open for inspection by the Trustee
and the Company at all reasonable times.

 

Except as otherwise specified as contemplated by Section 3.01 with respect to
Notes of any series, or any Tranche thereof, upon surrender for registration of
transfer of any Note of a series, or any Tranche thereof, at the office or
agency of the Company in a Place of Payment for that series or Tranche, the
Company shall execute, and the Trustee shall authenticate and deliver, in the
name of the designated transferee or transferees, one or more new Notes of the
same series and Tranche, of any authorized denominations and of like tenor and
aggregate principal amount.

 

Except as otherwise specified as contemplated by Section 3.01 with respect to
Notes of any series, or any Tranche thereof, at the option of the Holder, Notes
of any series or Tranche may be exchanged for other Notes of the same series and
Tranche, of any authorized denominations and of like tenor and aggregate
principal amount, upon surrender of the Notes to be exchanged at such office or
agency. Whenever any Notes are so surrendered for exchange, the Company shall
execute, and the Trustee shall authenticate and deliver, the Notes which the
Holder making the exchange is entitled to receive.

 

All Notes issued upon any registration of transfer or exchange of Notes shall be
the valid obligations of the Company, evidencing the same debt, and entitled to
the same benefits under this Indenture, as the Notes surrendered upon such
registration of transfer or exchange.

 

25



--------------------------------------------------------------------------------

Every Note presented or surrendered for registration of transfer or for exchange
shall (if so required by the Company, the Trustee or the Note Registrar) be duly
endorsed, or be accompanied by a written instrument of transfer in form
satisfactory to the Company, the Trustee or the Note Registrar, as the case may
be, duly executed, by the Holder thereof or his attorney duly authorized in
writing.

 

Except as otherwise specified as contemplated by Section 3.01 with respect to
Notes of any series, or any Tranche thereof, no service charge shall be made for
any registration of transfer or exchange of Notes, but the Company may require
payment of a sum sufficient to cover any tax or other governmental charge that
may be imposed in connection with any registration of transfer or exchange of
Notes, other than exchanges pursuant to Section 3.04, 9.06 or 11.07 not
involving any transfer.

 

If the Notes of any series, or any Tranche thereof, are to be redeemed, the
Company shall not be required (A) to issue, register the transfer of or exchange
any Notes of that series, or any Tranche thereof, during a period beginning at
the opening of business 15 days before the day of the mailing of a notice of
redemption of any such Notes selected for redemption and ending at the close of
business on the day of such mailing, or (B) to register the transfer of or
exchange any Note so selected for redemption in whole or in part, except the
unredeemed portion of any Note being redeemed in part.

 

The provisions of Clauses (1), (2), (3) and (4) below shall apply only to Global
Notes:

 

(1) Each Global Note authenticated under this Indenture shall be registered in
the name of the Depositary designated for such Global Note or a nominee thereof
and delivered to such Depositary or a nominee thereof or custodian therefor, and
each such Global Note shall constitute a single Note for all purposes of this
Indenture.

 

(2) Notwithstanding any other provision in this Indenture, no Global Note may be
exchanged in whole or in part for Notes registered, and no transfer of a Global
Note in whole or in part may be registered, in the name of any Person other than
the Depositary for such Global Note or a nominee thereof unless (A) such
Depositary (i) has notified the Company that it is unwilling or unable to
continue as Depositary for such Global Note or (ii) has ceased to be a clearing
agency registered under the Exchange Act, (B) there shall have occurred and be
continuing an Event of Default with respect to such Global Note or (C) there
shall exist such circumstances, if any, in addition to or in lieu of the
foregoing as have been specified for this purpose as contemplated by Section
3.01.

 

(3) Subject to Clause (2) above, any exchange of a Global Note for other Notes
may be made in whole or in part, and all Notes issued in exchange for a Global
Note or any portion thereof shall be registered in such names as the Depositary
for such Global Note shall direct.

 

(4) Every Note authenticated and delivered upon registration of transfer of, or
in exchange for or in lieu of, a Global Note or any portion thereof, whether
pursuant to this Section, Section 3.04, 3.06, 9.06 or 11.07 or otherwise, shall
be authenticated and delivered in the form of, and shall be, a Global Note,
unless such Note is registered in the name of a Person other than the Depositary
for such Global Note or a nominee thereof.

 

26



--------------------------------------------------------------------------------

(5) The Company, the Trustee and any agent of the Company or the Trustee shall
not be responsible for any acts or omissions of a Depositary, for any Depositary
records of beneficial ownership interests or of direct or indirect participants
in such Depositary or for any transactions between a Depositary and its direct
and indirect participants or beneficial owners.

 

Section 3.06 Mutilated, Destroyed, Lost and Stolen Notes. If any mutilated Note
is surrendered to the Trustee, the Company shall execute and the Trustee shall
authenticate and deliver in exchange therefor a new Note of the same series and
Tranche and of like tenor and principal amount and bearing a number not
contemporaneously outstanding.

 

If there shall be delivered to the Company and the Trustee (i) evidence to their
satisfaction of the destruction, loss or theft of any Note and (ii) such
security or indemnity as may be required by them to save each of them and any
agent of either of them harmless, then, in the absence of notice to the Company
or the Trustee that such Note has been acquired by a bona fide purchaser, the
Company shall execute and the Trustee shall authenticate and deliver, in lieu of
any such destroyed, lost or stolen Note, a new Note of the same series and
Tranche and of like tenor and principal amount and bearing a number not
contemporaneously outstanding.

 

Notwithstanding the foregoing, in case any such mutilated, destroyed, lost or
stolen Note has become or is about to become due and payable, the Company in its
discretion may, instead of issuing a new Note, pay such Note.

 

Upon the issuance of any new Note under this Section, the Company may require
the payment of a sum sufficient to cover any tax or other governmental charge
that may be imposed in relation thereto and any other expenses (including the
fees and expenses of the Trustee) connected therewith.

 

Every new Note of any series, or any Tranche thereof, issued pursuant to this
Section in lieu of any destroyed, lost or stolen Note shall constitute an
original additional contractual obligation of the Company, whether or not the
destroyed, lost or stolen Note shall be at any time enforceable by anyone, and
shall be entitled to all the benefits of this Indenture equally and
proportionately with any and all other Notes of that series and Tranche duly
issued hereunder.

 

The provisions of this Section are exclusive and shall preclude (to the extent
lawful) all other rights and remedies with respect to the replacement or payment
of mutilated, destroyed, lost or stolen Notes.

 

Section 3.07 Payment of Interest; Interest Rights Preserved. Except as otherwise
provided as contemplated by Section 3.01 with respect to any series of Notes, or
any Tranche thereof, interest on any Note which is payable, and is punctually
paid or duly provided for, on any Interest Payment Date shall be paid to the
Person in whose name that Note (or one or more Predecessor Notes) is registered
at the close of business on the Regular Record Date for such interest.

 

Any interest on any Note of any series, or any Tranche thereof, which is
payable, but is not punctually paid or duly provided for, on any Interest
Payment Date (herein called “Defaulted Interest”) shall forthwith cease to be
payable to the Holder on the relevant Regular Record Date

 

27



--------------------------------------------------------------------------------

by virtue of having been such Holder, and such Defaulted Interest may be paid by
the Company, at its election in each case, as provided in Clause (1) or (2)
below:

 

(1) The Company may elect to make payment of any Defaulted Interest to the
Persons in whose names the Notes of such series, or such Tranche, as the case
may be (or their respective Predecessor Notes) are registered at the close of
business on a Special Record Date for the payment of such Defaulted Interest,
which shall be fixed in the following manner. The Company shall notify the
Trustee in writing of the amount of Defaulted Interest proposed to be paid on
each Note of such series, or Tranche, as the case may be, and the date of the
proposed payment, and at the same time the Company shall deposit with the
Trustee an amount of money equal to the aggregate amount proposed to be paid in
respect of such Defaulted Interest or shall make arrangements satisfactory to
the Trustee for such deposit prior to the date of the proposed payment, such
money when deposited to be held in trust for the benefit of the Persons entitled
to such Defaulted Interest as in this Clause provided. Thereupon the Trustee
shall fix a Special Record Date for the payment of such Defaulted Interest which
shall be not more than 15 days and not less than 10 days prior to the date of
the proposed payment and not less than 10 days after the receipt by the Trustee
of the notice of the proposed payment. The Trustee shall promptly notify the
Company of such Special Record Date and, in the name and at the expense of the
Company, shall cause notice of the proposed payment of such Defaulted Interest
and the Special Record Date therefor to be given to each Holder of Notes of such
series, or Tranche, as the case may be, in the manner set forth in Section 1.06,
not less than 10 days prior to such Special Record Date. Notice of the proposed
payment of such Defaulted Interest and the Special Record Date therefor having
been so mailed, such Defaulted Interest shall be paid to the Persons in whose
names the Notes of such series, or Tranche, as the case may be (or their
respective Predecessor Notes) are registered at the close of business on such
Special Record Date and shall no longer be payable pursuant to the following
Clause (2).

 

(2) The Company may make payment of any Defaulted Interest on the Notes of any
series, or any Tranche thereof, in any other lawful manner not inconsistent with
the requirements of any securities exchange on which such Notes may be listed,
and upon such notice as may be required by such exchange, if, after notice given
by the Company to the Trustee of the proposed payment pursuant to this Clause,
such manner of payment shall be deemed practicable by the Trustee.

 

Subject to the foregoing provisions of this Section, each Note delivered under
this Indenture upon registration of transfer of or in exchange for or in lieu of
any other Note shall carry the rights to interest accrued and unpaid, and to
accrue, which were carried by such other Note.

 

Section 3.08 Persons Deemed Owners. Prior to due presentment of a Note for
registration of transfer, the Company, the Trustee and any agent of the Company
or the Trustee may treat the Person in whose name such Note is registered as the
owner of such Note for the purpose of receiving payment of principal of and any
premium and (subject to Section 3.07) any interest on such Note and for all
other purposes whatsoever, whether or not such Note be overdue, and neither the
Company, the Trustee nor any agent of the Company or the Trustee shall be
affected by notice to the contrary.

 

28



--------------------------------------------------------------------------------

Section 3.09 Cancellation. All Notes surrendered for payment, redemption,
registration of transfer or exchange or for credit against any sinking fund
payment shall, if surrendered to any Person other than the Trustee, be delivered
to the Trustee and shall be promptly cancelled by it. The Company may at any
time deliver to the Trustee for cancellation any Notes previously authenticated
and delivered hereunder which the Company may have acquired in any manner
whatsoever, and may deliver to the Trustee (or to any other Person for delivery
to the Trustee) for cancellation any Notes previously authenticated hereunder
which the Company has not issued and sold, and all Notes so delivered shall be
promptly cancelled by the Trustee.

 

No Notes shall be authenticated in lieu of or in exchange for any Notes
cancelled as provided in this Section, except as expressly permitted by this
Indenture. Subject to the record retention provisions of the Exchange Act, all
cancelled Notes held by the Trustee shall be disposed of by the Trustee in
accordance with the Trustee’s then operating procedures unless otherwise
directed by a Company Order; provided, however, that the Trustee shall not be
required to destroy such cancelled Notes. The Trustee shall promptly deliver
evidence of any cancellation of a Note in accordance with this Section 3.09 to
the Company.

 

Section 3.10 Computation of Interest. Except as otherwise specified as
contemplated by Section 3.01 for Notes of any series, or any Tranche thereof,
interest on Notes shall be computed on the basis of a 360-day year of twelve
30-day months and for any period shorter than a full month, on the basis of the
actual number of days elapsed in such period.

 

Section 3.11 CUSIP Numbers. The Company in issuing the Notes may use “CUSIP” or
“ISIN” numbers (if then generally in use), and, if so, the Trustee shall use
“CUSIP” or “ISIN” numbers in notices of redemption as a convenience to Holders;
provided that any such notice may state that no representation is made as to the
correctness of such numbers either as printed on the Notes or as contained in
any notice of a redemption and that reliance may be placed only on the other
identification numbers printed on the Notes, and any such redemption shall not
be affected by any defect in or omission of such numbers.

 

Section 3.12 Payment to Be In Proper Currency. In the case of the Notes of any
series, or any Tranche thereof, denominated in any currency other than Dollars
or in a composite currency (the “Required Currency”), except as otherwise
specified with respect to such Notes as contemplated by Section 3.01, the
obligation of the Company to make any payment of the principal thereof, or the
premium or interest thereon, shall not be discharged or satisfied by any tender
by the Company, or recovery by the Trustee, in any currency other than the
Required Currency, except to the extent that such tender or recovery shall
result in the Trustee timely holding the full amount of the Required Currency
then due and payable. If any such tender or recovery is in a currency other than
the Required Currency, the Trustee may take such actions as it considers
appropriate to exchange such currency for the Required Currency. The costs and
risks of any such exchange, including without limitation the risks of delay and
exchange rate fluctuation, shall be borne by the Company, the Company shall
remain fully liable for any shortfall or delinquency in the full amount of
Required Currency then due and payable, and in no circumstances shall the
Trustee be liable therefor except in the case of its negligence or willful
misconduct. The Company hereby waives any defense of payment based upon any such
tender or recovery which is not in the Required Currency, or which, when
exchanged for the Required Currency by the Trustee, is less than the full amount
of Required Currency then due and payable.

 

29



--------------------------------------------------------------------------------

ARTICLE IV

 

SATISFACTION AND DISCHARGE

 

Section 4.01 Satisfaction and Discharge of Indenture. This Indenture shall upon
Company Request cease to be of further effect (except as to any surviving rights
of registration of transfer or exchange of Notes herein expressly provided for),
and the Trustee, at the expense of the Company, shall execute proper instruments
acknowledging satisfaction and discharge of this Indenture, when

 

(1) either

 

(A) all Notes theretofore authenticated and delivered (other than (i) Notes
which have been destroyed, lost or stolen and which have been replaced or paid
as provided in Section 3.06 and (ii) Notes for whose payment money has
theretofore been deposited in trust or segregated and held in trust by the
Company and thereafter repaid to the Company or discharged from such trust, as
provided in Section 10.03) have been delivered to the Trustee for cancellation;
or

 

(B) all such Notes not theretofore delivered to the Trustee for cancellation (i)
have become due and payable, or (ii) will become due and payable at their Stated
Maturity within one year, or (iii) are to be called for redemption within one
year under arrangements satisfactory to the Trustee for the giving of notice of
redemption by the Trustee in the name, and at the expense, of the Company, and
the Company, in the case of (i), (ii) or (iii) above, has deposited or caused to
be deposited with the Trustee as trust funds in trust for the purpose of making
the following payment, specifically pledged as security for, and dedicated
solely to, the benefit of the Holders of such Notes, money in an amount
sufficient to pay and discharge the entire indebtedness on such Notes not
theretofore delivered to the Trustee for cancellation, for principal and any
premium and interest to the date of such deposit (in the case of Notes which
have become due and payable) or to the Stated Maturity or Redemption Date, as
the case may be;

 

(2) the Company has paid or caused to be paid all other sums payable hereunder
by the Company; and

 

(3) the Company has delivered to the Trustee an Officers’ Certificate and an
Opinion of Counsel, each stating that all conditions precedent herein provided
for relating to the satisfaction and discharge of this Indenture have been
complied with.

 

Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Company to the Trustee under Section 6.07, the obligations of
the Company to any Authenticating Agent under Section 6.14 and, if money shall
have been deposited with the Trustee pursuant to subclause (B) of Clause (1) of
this Section, the obligations of the Trustee under Section 4.02 and the last
paragraph of Section 10.03 shall survive.

 

If the Company shall have paid or caused to be paid the principal of and
premium, if any, and interest on any Note, as and when the same shall have
become due and payable or the Company shall have delivered to the Trustee for
cancellation any Outstanding Note, such Note shall cease to be entitled to any
lien or benefit under this Indenture.

 

30



--------------------------------------------------------------------------------

Section 4.02 Application of Trust Money. Subject to the provisions of the last
paragraph of Section 10.03, all money deposited with the Trustee pursuant to
Section 4.01 shall be held in trust and applied by it, in accordance with the
provisions of the Notes and this Indenture, to the payment, either directly or
through any Paying Agent (including the Company acting as its own Paying Agent)
as the Trustee may determine, to the Persons entitled thereto, of the principal
and any premium and interest for whose payment such money has been deposited
with the Trustee.

 

ARTICLE V

 

REMEDIES

 

Section 5.01 Events of Default.

 

“Event of Default,” wherever used herein with respect to Notes of any series,
means any one of the following events (whatever the reason for such Event of
Default and whether it shall be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):

 

(1) default in the payment of any interest upon any Note of that series when it
becomes due and payable, and continuance of such default for a period of 60
days; or

 

(2) default in the payment of the principal of or any premium on any Note of
that series at its Maturity; or

 

(3) default in the deposit of any sinking fund payment, when and as due by the
terms of a Note of that series; or

 

(4) default in the performance, or breach, of any covenant or warranty of the
Company in this Indenture (other than a covenant or warranty a default in whose
performance or whose breach is elsewhere in this Section specifically dealt with
or which has expressly been included in this Indenture solely for the benefit of
series of Notes other than that series), and continuance of such default or
breach for a period of 90 days after there has been given, by registered or
certified mail, to the Company by the Trustee or to the Company and the Trustee
by the Holders of a majority in principal amount of the Outstanding Notes of
that series a written notice specifying such default or breach and requiring it
to be remedied and stating that such notice is a “Notice of Default” hereunder,
unless the Trustee, or the Trustee and Holders of a principal amount of Notes of
such series not less than the principal amount of Notes the Holders of which
gave such notice, as the case may be, shall agree in writing to an extension of
such period prior to its expiration; provided, however, that the Trustee, or the
Trustee and the Holders of such principal amount of Notes, as the case may be,
shall be deemed to have agreed to an extension of such period if corrective
action is initiated by the Company within such period and is being diligently
pursued; or

 

(5) the entry by a court having jurisdiction in the premises of (A) a decree or
order for relief in respect of the Company in an involuntary case or proceeding
under any applicable Federal or State bankruptcy, insolvency, reorganization or
other similar law or (B) a

 

31



--------------------------------------------------------------------------------

decree or order adjudging the Company a bankrupt or insolvent, or approving as
properly filed a petition by one or more persons other than the Company seeking
reorganization, arrangement, adjustment or composition of or in respect of the
Company under any applicable Federal or State law, or appointing a custodian,
receiver, liquidator, assignee, trustee, sequestrator or other similar official
of the Company or of any substantial part of its property, or ordering the
winding up or liquidation of its affairs, and the continuance of any such decree
or order for relief or any such other decree or order unstayed and in effect for
a period of 90 consecutive days; or

 

(6) the commencement by the Company of a voluntary case or proceeding under any
applicable Federal or State bankruptcy, insolvency, reorganization or other
similar law or of any other case or proceeding to be adjudicated a bankrupt or
insolvent, or the consent by it to the entry of a decree or order for relief in
respect of the Company in an involuntary case or proceeding under any applicable
Federal or State bankruptcy, insolvency, reorganization or other similar law or
to the commencement of any bankruptcy or insolvency case or proceeding against
it, or the filing by it of a petition or answer or consent seeking
reorganization or relief under any applicable Federal or State law, or the
consent by it to the filing of such petition or to the appointment of or taking
possession by a custodian, receiver, liquidator, assignee, trustee, sequestrator
or other similar official of the Company or of any substantial part of its
property, or the making by it of an assignment for the benefit of creditors, or
the admission by it in writing of its inability to pay its debts generally as
they become due, or the authorization of such action by the Board of Directors;
or

 

(7) any other Event of Default provided with respect to Notes of that series.

 

Section 5.02 Acceleration of Maturity; Rescission and Annulment. If an Event of
Default with respect to Notes of any series at the time Outstanding occurs and
is continuing, then in every such case the Trustee or the Holders of a majority
in principal amount of the Outstanding Notes of that series may declare the
principal amount of all the Notes of that series (or, if any Notes of that
series are Original Issue Discount Notes, such portion of the principal amount
of such Notes as may be specified by the terms thereof) to be due and payable
immediately, by a notice in writing to the Company (and to the Trustee if given
by Holders), and upon any such declaration such principal amount (or specified
amount) shall become immediately due and payable; provided, however, that if an
Event of Default shall have occurred and be continuing with respect to more than
one series of Notes, the Trustee or the Holders of not less than a majority in
principal amount of the Outstanding Notes of all such series, considered as one
class (and not the Holders of the Notes of any one of such series), may make
such declaration of acceleration with respect to all such series.

 

At any time after such a declaration of acceleration with respect to Notes of
any series has been made and before a judgment or decree for payment of the
money due has been obtained by the Trustee as hereinafter in this Article
provided, the related Event of Default and its consequences will be
automatically waived, resulting in an automatic rescission and annulment of the
acceleration of the Notes if

 

(1) the Company has paid or deposited with the Trustee a sum sufficient to pay

 

(A) all overdue interest on all Notes of that series,

 

32



--------------------------------------------------------------------------------

(B) the principal of (and premium, if any, on) any Notes of that series which
have become due otherwise than by such declaration of acceleration and any
interest thereon at the rate or rates prescribed therefor in such Notes,

 

(C) to the extent that payment of such interest is lawful, interest upon overdue
interest at the rate or rates prescribed therefor in such Notes, and

 

(D) all amounts due to the Trustee under Section 6.07; and

 

(2) any other Event of Default with respect to Notes of that series, other than
the non-payment of the principal of Notes of that series which have become due
solely by such declaration of acceleration, have been cured or waived as
provided in Section 5.13.

 

No such rescission shall affect any subsequent Event of Default or impair any
right consequent thereon.

 

Section 5.03 Collection of Indebtedness and Suits for Enforcement By Trustee.
The Company covenants that if

 

(1) default is made in the payment of any interest on any Note when such
interest becomes due and payable and such default continues for a period of 60
days, or

 

(2) default is made in the payment of the principal of (or premium, if any, on)
any Note at the Maturity thereof, or

 

(3) default is made in the deposit of any sinking fund payment, when and as due
by the terms of a Note of that series,

 

the Company will, upon demand of the Trustee, pay to it, for the benefit of the
Holders of such Notes, the whole amount then due and payable on such Notes for
principal and any premium and interest and, to the extent that payment of such
interest shall be legally enforceable, interest on any overdue principal and
premium and on any overdue interest, at the rate or rates prescribed therefor in
such Notes, and, in addition thereto, such further amount as shall be sufficient
to cover any amounts due to the Trustee under Section 6.07.

 

If the Company shall fail to pay such amounts forthwith upon such demand, the
Trustee, in its own name and as trustee of an express trust, may institute a
judicial proceeding for the collection of the sums so due and unpaid, may
prosecute such proceeding to judgment or final decree and may enforce the same
against the Company or any other obligor upon such Notes and collect the moneys
adjudged or decreed to be payable in the manner provided by law out of the
property of the Company or any other obligor upon such Notes, wherever situated.

 

If an Event of Default with respect to Notes of any series occurs and is
continuing, the Trustee may in its discretion proceed to protect and enforce its
rights and the rights of the Holders of Notes of such series by such appropriate
judicial proceedings as the Trustee shall deem most effectual to protect and
enforce any such rights, whether for the specific enforcement of any covenant or
agreement in this Indenture or in aid of the exercise of any power granted
herein, or to enforce any other proper remedy.

 

33



--------------------------------------------------------------------------------

Section 5.04 Trustee May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to the Company or
any other obligor upon the Notes or the property of the Company or such other
obligor or their creditors, the Trustee (irrespective of whether the principal
of the Notes shall then be due and payable as therein expressed or by
declaration or otherwise and irrespective of whether the Trustee shall have made
any demand on the Company for the payment of overdue principal or interest)
shall be entitled and empowered, by intervention in such proceeding or
otherwise,

 

(a) to file and prove a claim for the whole amount of principal, premium, if
any, and interest, if any, owing and unpaid in respect of the Notes and to file
such other papers or documents as may be necessary or advisable in order to have
the claims of the Trustee (including any claim for amounts due to the Trustee
under Section 6.07) and of the Holders allowed in such judicial proceeding, and

 

(b) to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Holder to make such
payments to the Trustee and, in the event that the Trustee shall consent to the
making of such payments directly to the Holders, to pay to the Trustee any
amount due it for the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel, and any other amounts due the
Trustee under Section 6.07.

 

No provision of this Indenture shall be deemed to authorize the Trustee to
authorize or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Holder thereof or to authorize the Trustee to vote in respect
of the claim of any Holder in any such proceeding; provided, however, that the
Trustee may, on behalf of the Holders, vote for the election of a trustee in
bankruptcy or similar official and be a member of a creditors’ or other similar
committee.

 

Section 5.05 Trustee May Enforce Claims Without Possession of Notes. All rights
of action and claims under this Indenture or the Notes may be prosecuted and
enforced by the Trustee without the possession of any of the Notes or the
production thereof in any proceeding relating thereto, and any such proceeding
instituted by the Trustee shall be brought in its own name as trustee of an
express trust, and any recovery of judgment shall, after provision for the
payment of the reasonable compensation, expenses, disbursements and advances of
the Trustee, its agents and counsel, be for the ratable benefit of the Holders
of the Notes in respect of which such judgment has been recovered.

 

Section 5.06 Application of Money Collected. Any money collected by the Trustee
pursuant to this Article shall be applied in the following order, at the date or
dates fixed by the Trustee and, in case of the distribution of such money on
account of principal or any premium or interest, upon presentation of the Notes
in respect of which or for the benefit of which such monies shall have been
collected and the notation thereon of the payment if only partially paid and
upon surrender thereof if fully paid:

 

FIRST: To the payment of all amounts due the Trustee (including any predecessor
Trustee) under Section 6.07;

 

34



--------------------------------------------------------------------------------

SECOND: To the payment of the amounts then due and unpaid for principal of and
any premium and interest on the Notes in respect of which or for the benefit of
which such money has been collected, ratably, without preference or priority of
any kind, according to the amounts due and payable on such Notes for principal
and any premium and interest, respectively; and

 

THIRD: To the payment of the balance, if any, to the Company or any other Person
or Persons legally entitled thereto.

 

Section 5.07 Limitation on Suits. No Holder of any Note of any series shall have
any right to institute any proceeding, judicial or otherwise, with respect to
this Indenture, or for the appointment of a receiver or trustee, or for any
other remedy hereunder, unless

 

(1) such Holder has previously given written notice to the Trustee of a
continuing Event of Default with respect to the Notes of that series;

 

(2) the Holders of not less than a majority in aggregate principal amount of the
Outstanding Notes of all series in respect of which an Event of Default shall
have occurred and be continuing, considered as one class, shall have made
written request to the Trustee to institute proceedings in respect of such Event
of Default in its own name as Trustee hereunder;

 

(3) such Holder or Holders have offered to the Trustee reasonable indemnity
against the costs, expenses and liabilities to be incurred in compliance with
such request;

 

(4) the Trustee for 60 days after its receipt of such notice, request and offer
of indemnity has failed to institute any such proceeding; and

 

(5) no direction inconsistent with such written request has been given to the
Trustee during such 60-day period by the Holders of a majority in aggregate
principal amount of the Outstanding Notes of all series in respect of which an
Event of Default shall have occurred and be continuing, considered as one class;

 

it being understood and intended that no one or more of such Holders shall have
any right in any manner whatever by virtue of, or by availing of, any provision
of this Indenture to affect, disturb or prejudice the rights of any other of
such Holders, or to obtain or to seek to obtain priority or preference over any
other of such Holders or to enforce any right under this Indenture, except in
the manner herein provided and for the equal and ratable benefit of all of such
Holders.

 

Section 5.08 Unconditional Right of Holders to Receive Principal, Premium and
Interest. Notwithstanding any other provision in this Indenture, the Holder of
any Note shall have the right, which is absolute and unconditional, to receive
payment of the principal of and any premium and (subject to Section 3.07)
interest on such Note on the respective Stated Maturities expressed in such Note
(or, in the case of redemption, on the Redemption Date) and to institute suit
for the enforcement of any such payment, and such rights shall not be impaired
without the consent of such Holder.

 

35



--------------------------------------------------------------------------------

Section 5.09 Restoration of Rights and Remedies. If the Trustee or any Holder
has instituted any proceeding to enforce any right or remedy under this
Indenture and such proceeding has been discontinued or abandoned for any reason,
or has been determined adversely to the Trustee or to such Holder, then and in
every such case, subject to any determination in such proceeding, the Company,
the Trustee and such Holder shall be restored severally and respectively to
their former positions hereunder and thereafter all rights and remedies of the
Trustee and such Holder shall continue as though no such proceeding had been
instituted.

 

Section 5.10 Rights and Remedies Cumulative. Except as otherwise provided in the
last paragraph of Section 3.06, no right or remedy herein conferred upon or
reserved to the Trustee or to the Holders is intended to be exclusive of any
other right or remedy, and every right and remedy shall, to the extent permitted
by law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy.

 

Section 5.11 Delay or Omission Not Waiver. No delay or omission of the Trustee
or of any Holder of any Notes to exercise any right or remedy accruing upon any
Event of Default shall impair any such right or remedy or constitute a waiver of
any such Event of Default or an acquiescence therein. Every right and remedy
given by this Article or by law to the Trustee or to the Holders may be
exercised from time to time, and as often as may be deemed expedient, by the
Trustee or by the Holders, as the case may be.

 

Section 5.12 Control by Holders. If an Event of Default shall have occurred and
be continuing in respect of a series of Notes, the Holders of a majority in
principal amount of the Outstanding Notes of such series shall have the right to
direct the time, method and place of conducting any proceeding for any remedy
available to the Trustee, or exercising any trust or power conferred on the
Trustee, with respect to the Notes of such series; provided, however, that if an
Event of Default shall have occurred and be continuing with respect to more than
one series of Notes, the Holders of a majority in aggregate principal amount of
the Outstanding Notes of all such series, considered as one class, shall have
the right to make such direction, and not the Holders of the Notes of any one of
such series; and provided, further, that

 

(1) such direction shall not be in conflict with any rule of law or with this
Indenture,

 

(2) the Trustee may take any other action deemed proper by the Trustee which is
not inconsistent with such direction, and

 

(3) subject to the provisions of Section 6.01, the Trustee shall have the right
to decline to follow any such direction if the Trustee in good faith shall, by a
Responsible Officer or Officers of the Trustee, determine that the proceeding so
directed would involve the Trustee in personal liability.

 

Section 5.13 Waiver of Past Defaults. The Holders of not less than a majority in
principal amount of the Outstanding Notes of any series may on behalf of the
Holders of all the Notes of such series waive any past default hereunder with
respect to such series and its

 

36



--------------------------------------------------------------------------------

consequences, except a default (1) in the payment of the principal of or any
premium or interest on any Note of such series, or (2) in respect of a covenant
or provision hereof which under Article IX cannot be modified or amended without
the consent of the Holder of each Outstanding Note of such series affected,
provided, however, that if any such default shall have occurred and be
continuing with respect to more than one such series of Notes, the Holders of a
majority in aggregate principal amount of the Outstanding Notes of all such
series, considered as one class, shall have the right to waive such default, and
not the Holders of the Notes of any one such series.

 

Upon any such waiver, such default shall cease to exist, and any and all Events
of Default arising therefrom shall be deemed to have been cured, for every
purpose of this Indenture; but no such waiver shall extend to any subsequent or
other default or impair any right consequent thereon.

 

Section 5.14 Undertaking For Costs. The Company and the Trustee agree, and each
Holder of any Note by his acceptance thereof shall be deemed to have agreed,
that any court may in its discretion require, in any suit for the enforcement of
any right or remedy under this Indenture, or in any suit against the Trustee for
any action taken, suffered or omitted by it as Trustee, the filing by any party
litigant in such suit of an undertaking to pay the costs of such suit, and that
such court may in its discretion assess reasonable costs, including reasonable
attorneys’ fees, against any party litigant in such suit, having due regard to
the merits and good faith of the claims or defenses made by such party litigant;
but the provisions of this Section shall not apply to any suit instituted by the
Company, to any suit instituted by the Trustee, to any suit instituted by any
Holder, or group of Holders, holding in the aggregate more than 10% in aggregate
principal amount of the Outstanding Notes of all series in respect of which such
suit may be brought, considered as one class, or to any suit instituted by any
Holder for the enforcement of the payment of the principal of or premium, if
any, or interest, if any, on any Note on or after the Stated Maturity or
Maturities expressed in such Note (or, in the case of redemption, on or after
the Redemption Date).

 

Section 5.15 Waiver of Stay or Extension Laws. The Company covenants (to the
extent that it may lawfully do so) that it will not at any time insist upon, or
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay or extension law wherever enacted, now or at any time hereafter in
force, which may affect the covenants or the performance of this Indenture; and
the Company (to the extent that it may lawfully do so) hereby expressly waives
all benefit or advantage of any such law and covenants that it will not hinder,
delay or impede the execution of any power herein granted to the Trustee, but
will suffer and permit the execution of every such power as though no such law
had been enacted.

 

ARTICLE VI

 

THE TRUSTEE

 

Section 6.01 Certain Duties and Responsibilities. (a) Except during the
continuance of an Event of Default with respect to Notes of any series,

 

37



--------------------------------------------------------------------------------

(1) the Trustee undertakes to perform, with respect to Notes of such series,
such duties and only such duties as are specifically set forth in this
Indenture, and no implied covenants or obligations shall be read into this
Indenture against the Trustee; and

 

(2) in the absence of bad faith on its part, the Trustee may, with respect to
Notes of such series, conclusively rely, as to the truth of the statements and
the correctness of the opinions expressed therein, upon certificates or opinions
furnished to the Trustee and conforming to the requirements of this Indenture;
but in the case of any such certificates or opinions which by any provision
hereof are specifically required to be furnished to the Trustee, the Trustee
shall be under a duty to examine the same to determine whether or not they
conform to the requirements of this Indenture.

 

(b) In case an Event of Default with respect to Notes of any series shall have
occurred and be continuing, the Trustee shall exercise, with respect to Notes of
such series, such of the rights and powers vested in it by this Indenture, and
use the same degree of care and skill in their exercise, as a prudent man would
exercise or use under the circumstances in the conduct of his own affairs.

 

(c) No provision of this Indenture shall be construed to relieve the Trustee
from liability for its own negligent action, its own negligent failure to act,
or its own willful misconduct, except that

 

(1) this clause (c) shall not be construed to limit the effect of clause (a) of
this Section;

 

(2) the Trustee shall not be liable for any error of judgment made in good faith
by a Responsible Officer, unless it shall be proved that the Trustee was
negligent in ascertaining the pertinent facts;

 

(3) the Trustee shall not be liable with respect to any action taken or omitted
to be taken by it in good faith in accordance with the direction of the Holders
of a majority in principal amount of the Outstanding Notes of any one or more
series, as provided herein, relating to the time, method and place of conducting
any proceeding for any remedy available to the Trustee, or exercising any trust
or power conferred upon the Trustee, under this Indenture with respect to the
Notes of such series; and

 

(4) no provision of this Indenture shall require the Trustee to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its duties hereunder, or in the exercise of any of its rights or powers,
if it shall have reasonable grounds for believing that repayment of such funds
or adequate indemnity against such risk or liability is not reasonably assured
to it.

 

(d) Whether or not therein expressly so provided, every provision of this
Indenture relating to the conduct or affecting the liability of or affording
protection to the Trustee shall be subject to the provisions of this Section.

 

Section 6.02 Notice of Defaults. If a default occurs hereunder with respect to
Notes of any series, the Trustee shall give the Holders of Notes of such series
notice of such default

 

38



--------------------------------------------------------------------------------

known to the Trustee as and to the extent provided by the Trust Indenture Act;
provided, however, that in the case of any default of the character specified in
Section 5.01(4) with respect to Notes of such series, no such notice to Holders
shall be given until at least 75 days after the occurrence thereof. For the
purpose of this Section, the term “default” means any event which is, or after
notice or lapse of time or both would become, an Event of Default with respect
to Notes of such series.

 

Section 6.03 Certain Rights of Trustee. Subject to the provisions of Section
6.01 and to applicable provisions of the Trust Indenture Act:

 

(1) the Trustee may rely and shall be protected in acting or refraining from
acting upon any resolution, certificate, statement, instrument, opinion, report,
notice, request, direction, consent, order, bond, debenture, note, other
evidence of indebtedness or other paper or document believed by it to be genuine
and to have been signed or presented by the proper party or parties;

 

(2) any request or direction of the Company mentioned herein shall be
sufficiently evidenced by a Company Request or Company Order, or as otherwise
expressly provided herein, and any resolution of the Board of Directors shall be
sufficiently evidenced by a Board Resolution;

 

(3) whenever in the administration of this Indenture the Trustee shall deem it
desirable that a matter be proved or established prior to taking, suffering or
omitting any action hereunder, the Trustee (unless other evidence be herein
specifically prescribed) may, in the absence of bad faith on its part, rely upon
an Officers’ Certificate;

 

(4) the Trustee may consult with counsel of its selection and the advice of such
counsel or any Opinion of Counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in reliance thereon;

 

(5) the Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request or direction of any Holder
pursuant to this Indenture, unless such Holder shall have offered to the Trustee
reasonable security or indemnity against the costs, expenses and liabilities
which might be incurred by it in compliance with such request or direction;

 

(6) the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture, note, other
evidence of indebtedness or other paper or document, but the Trustee, in its
discretion, may make such further inquiry or investigation into such facts or
matters as it may see fit, and, if the Trustee shall determine to make such
further inquiry or investigation, it shall (subject to applicable legal
requirements) be entitled to examine the books, records and premises of the
Company, personally or by agent or attorney;

 

(7) the Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys and the
Trustee shall not be responsible for any misconduct or negligence on the part of
any agent or attorney appointed with due care by it hereunder; and

 

39



--------------------------------------------------------------------------------

(8) the Trustee shall not be charged with knowledge of any Event of Default with
respect to the Notes of any series for which it is acting as Trustee unless
either (i) a Responsible Officer of the Trustee shall have actual knowledge of
the Event of Default, or (ii) written notice of such Event of Default shall have
been given to the Trustee by the Company, any other obligor on the Notes or by
any Holder of such Notes.

 

Section 6.04 Not Responsible For Recitals or Issuance of Notes. The recitals
contained herein and in the Notes, except the Trustee’s certificates of
authentication, shall be taken as the statements of the Company, and neither the
Trustee nor any Authenticating Agent assumes any responsibility for their
correctness. The Trustee makes no representations as to the validity or
sufficiency of this Indenture or of the Notes. Neither the Trustee nor any
Authenticating Agent shall be accountable for the use or application by the
Company of Notes or the proceeds thereof.

 

Section 6.05 May Hold Notes. The Trustee, any Authenticating Agent, any Paying
Agent, any Note Registrar or any other agent of the Company, in its individual
or any other capacity, may become the owner or pledgee of Notes and, subject to
Sections 6.08 and 6.13, may otherwise deal with the Company with the same rights
it would have if it were not Trustee, Authenticating Agent, Paying Agent, Note
Registrar or such other agent.

 

Section 6.06 Money Held In Trust. Money held by the Trustee in trust hereunder
need not be segregated from other funds except to the extent required by law.
The Trustee shall be under no liability for interest on or investment of any
money received by it hereunder except as expressly provided herein or otherwise
agreed with, and for the sole benefit of, the Company.

 

Section 6.07 Compensation and Reimbursement. The Company agrees

 

(1) to pay to the Trustee from time to time such compensation as shall be agreed
to in writing between the Company and the Trustee for all services rendered by
it hereunder (which compensation shall not be limited by any provision of law in
regard to the compensation of a trustee of an express trust);

 

(2) except as otherwise expressly provided herein, to reimburse the Trustee upon
its request for all reasonable expenses, disbursements and advances incurred or
made by the Trustee in accordance with any provision of this Indenture
(including the reasonable compensation and the expenses and disbursements of its
agents and counsel), except any such expense, disbursement or advance as may be
attributable to its negligence, willful misconduct or bad faith; and

 

(3) to indemnify the Trustee for, and to hold it harmless from and against, any
and all loss, damage, claims, liability or expense incurred without negligence,
willful misconduct or bad faith on its part, arising out of or in connection
with the acceptance or administration of the trust or trusts hereunder,
including liability which the Trustee may incur as a result of failure to
withhold, pay or report any tax, assessment or other governmental charges and
the costs and expenses of defending itself against any claim or liability in
connection with the exercise or performance of any of its powers or duties
hereunder.

 

40



--------------------------------------------------------------------------------

As security for the performance of the obligations of the Company under this
Section, the Trustee shall have a lien prior to the Notes upon all property and
funds held or collected by the Trustee as such, except as otherwise provided in
Sections 4.02 and 13.05.

 

In addition to the rights provided to the Trustee pursuant to the provisions of
the immediately preceding paragraph of this Section 6.07 or pursuant to any
other applicable law, when the Trustee incurs expenses or renders services in
connection with an Event of Default specified in Section 5.01(5) or Section
5.01(6), the expenses (including the reasonable charges and expenses of its
counsel) and the compensation for the services are intended to constitute
expenses of administration under any applicable Federal or State bankruptcy,
insolvency or other similar law.

 

“Trustee” for purposes of this Section shall include any predecessor Trustee;
provided, however, that the negligence, willful misconduct or bad faith of any
Trustee hereunder shall not affect the rights of any other Trustee hereunder.

 

The provisions of this Section shall survive the termination of this Indenture.

 

Section 6.08 Conflicting Interests. If the Trustee has or shall acquire a
conflicting interest within the meaning of Section 310(b)(1) of the Trust
Indenture Act, the Trustee shall either eliminate such conflicting interest or
resign, to the extent, in the manner and with the effect, and subject to the
conditions provided in the Trust Indenture Act and this Indenture. To the extent
permitted by such Act, the Trustee shall not be deemed to have a conflicting
interest by virtue of being a trustee under this Indenture with respect to Notes
of more than one series or any indenture or indentures under which securities or
certificates of interest or participation in other securities of the Company or
other obligor upon the Notes are outstanding if the requirements for their
exclusion set forth in Section 310(b)(1) of the Trust Indenture Act are met.

 

Section 6.09 Corporate Trustee Required; Eligibility. There shall at all times
be one (and only one) Trustee hereunder with respect to the Notes of each
series, which may be Trustee hereunder for Notes of one or more other series.
Each Trustee shall be a Person that is eligible pursuant to the Trust Indenture
Act to act as such and has a combined capital and surplus of at least
$50,000,000. If any such Person publishes reports of condition at least
annually, pursuant to law or to the requirements of its supervising or examining
authority, then for the purposes of this Section and to the extent permitted by
the Trust Indenture Act, the combined capital and surplus of such Person shall
be deemed to be its combined capital and surplus as set forth in its most recent
report of condition so published. If at any time the Trustee with respect to the
Notes of any series shall cease to be eligible in accordance with the provisions
of this Section, it shall resign immediately in the manner and with the effect
hereinafter specified in this Article.

 

Section 6.10 Resignation and Removal; Appointment of Successor. (a) No
resignation or removal of the Trustee and no appointment of a successor Trustee
pursuant to this Article shall become effective until the acceptance of
appointment by the successor Trustee in accordance with the applicable
requirements of Section 6.11.

 

(b) The Trustee may resign at any time with respect to the Notes of one or more
series by giving written notice thereof to the Company.

 

41



--------------------------------------------------------------------------------

If the instrument of acceptance by a successor Trustee required by Section 6.11
shall not have been delivered to the Trustee within 30 days after the giving of
such notice of resignation, the resigning Trustee may petition any court of
competent jurisdiction for the appointment of a successor Trustee with respect
to the Notes of such series.

 

(c) The Trustee may be removed at any time with respect to the Notes of any
series by Act of the Holders of a majority in principal amount of the
Outstanding Notes of such series, delivered to the Trustee and to the Company.

 

(d) If at any time:

 

(1) the Trustee shall fail to comply with Section 6.08 after written request
therefor by the Company or by any Holder who has been a bona fide Holder of a
Note for at least six months, or

 

(2) the Trustee shall cease to be eligible under Section 6.09 or Section 310(a)
of the Trust Indenture Act and shall fail to resign after written request
therefor by the Company or by any such Holder, or

 

(3) the Trustee shall become incapable of acting or shall be adjudged a bankrupt
or insolvent or a receiver of the Trustee or of its property shall be appointed
or any public officer shall take charge or control of the Trustee or of its
property or affairs for the purpose of rehabilitation, conservation or
liquidation,

 

then, in any such case, (A) the Company by a Board Resolution may remove the
Trustee with respect to all Notes, or (B) subject to Section 5.14, any Holder
who has been a bona fide Holder of a Note for at least six months may, on behalf
of himself and all others similarly situated, petition any court of competent
jurisdiction for the removal of the Trustee with respect to all Notes and the
appointment of a successor Trustee or Trustees.

 

(e) If the Trustee shall resign, be removed or become incapable of acting, or if
a vacancy shall occur in the office of Trustee for any cause, with respect to
the Notes of one or more series, the Company, by a Board Resolution, shall
promptly appoint a successor Trustee or Trustees with respect to the Notes of
that or those series (it being understood that any such successor Trustee may be
appointed with respect to the Notes of one or more or all of such series and
that at any time there shall be only one Trustee with respect to the Notes of
any particular series) and shall comply with the applicable requirements of
Section 6.11. If, within one year after such resignation, removal or
incapability, or the occurrence of such vacancy, a successor Trustee with
respect to the Notes of any series shall be appointed by Act of the Holders of a
majority in principal amount of the Outstanding Notes of such series delivered
to the Company and the retiring Trustee, the successor Trustee so appointed
shall, forthwith upon its acceptance of such appointment in accordance with the
applicable requirements of Section 6.11, become the successor Trustee with
respect to the Notes of such series and to that extent supersede the successor
Trustee appointed by the Company. If no successor Trustee with respect to the
Notes of any series shall have been so appointed by the Company or the Holders
and accepted appointment in the manner required by Section 6.11, any Holder who
has been a bona fide Holder of a Note of such series for at least six months
may, on behalf of himself and all others similarly situated, petition any court
of competent jurisdiction for the appointment of a successor Trustee with
respect to the Notes of such series.

 

42



--------------------------------------------------------------------------------

(f) So long as no event which is, or after notice or lapse of time, or both,
would become, an Event of Default shall have occurred and be continuing, and
except with respect to a Trustee appointed by Act of the Holders of a majority
in principal amount of the Outstanding Notes pursuant to subsection (e) of this
Section, if the Company shall have delivered to the Trustee (1) a Board
Resolution appointing a successor Trustee, effective as of a date specified
therein, and (2) an instrument of acceptance of such appointment, effective as
of such date, by such successor Trustee in accordance with Section 6.11, the
Trustee shall be deemed to have resigned as contemplated in subsection (b) of
this Section, the successor Trustee shall be deemed to have been appointed by
the Company pursuant to subsection (e) of this Section and such appointment
shall be deemed to have been accepted as contemplated in Section 6.11, all as of
such date, and all other provisions of this Section and Section 6.11 shall be
applicable to such resignation, appointment and acceptance except to the extent
inconsistent with this clause (f).

 

(g) The Company shall give notice of each resignation and each removal of the
Trustee with respect to the Notes of any series and each appointment of a
successor Trustee with respect to the Notes of any series to all Holders of
Notes of such series in the manner provided in Section 1.06. Each notice shall
include the name of the successor Trustee with respect to the Notes of such
series and the address of its Corporate Trust Office.

 

Section 6.11 Acceptance of Appointment by Successor.

 

(a) In case of the appointment hereunder of a successor Trustee with respect to
all Notes, every such successor Trustee so appointed shall execute, acknowledge
and deliver to the Company and to the retiring Trustee an instrument accepting
such appointment, and thereupon the resignation or removal of the retiring
Trustee shall become effective and such successor Trustee, without any further
act, deed or conveyance, shall become vested with all the rights, powers, trusts
and duties of the retiring Trustee, but, on the request of the Company or the
successor Trustee, such retiring Trustee shall, upon payment of its charges,
execute and deliver an instrument transferring to such successor Trustee all the
rights, powers and trusts of the retiring Trustee and shall duly assign,
transfer and deliver to such successor Trustee all property and money held by
such retiring Trustee hereunder, subject to the lien provided by Section 6.07.

 

(b) In case of the appointment hereunder of a successor Trustee with respect to
the Notes of one or more (but not all) series, the Company, the retiring
Trustee, and each successor Trustee with respect to the Notes of one or more
series shall execute and deliver an indenture supplemental hereto wherein each
successor Trustee shall accept such appointment and which (1) shall contain such
provisions as shall be necessary or desirable to transfer and confirm to, and to
vest in, each successor Trustee all the rights, powers, trusts and duties of the
retiring Trustee with respect to the Notes of that or those series to which the
appointment of such successor Trustee relates, (2) if the retiring Trustee is
not retiring with respect to all Notes, shall contain such provisions as shall
be deemed necessary or desirable to confirm that all the rights, powers, trusts
and duties of the retiring Trustee with respect to the Notes of that or those
series as to which the retiring Trustee is not retiring shall continue to be
vested in the retiring Trustee, and (3) shall add to or change any of the
provisions of this Indenture as shall be necessary to provide

 

43



--------------------------------------------------------------------------------

for or facilitate the administration of the trusts hereunder by more than one
Trustee, it being understood that nothing herein or in such supplemental
indenture shall constitute such Trustees co-trustees of the same trust and that
each such Trustee shall be trustee of a trust or trusts hereunder separate and
apart from any trust or trusts hereunder administered by any other such Trustee;
and upon the execution and delivery of such supplemental indenture the
resignation or removal of the retiring Trustee shall become effective to the
extent provided therein and each such successor Trustee, without any further
act, deed or conveyance, shall become vested with all the rights, powers, trusts
and duties of the retiring Trustee with respect to the Notes of that or those
series to which the appointment of such successor Trustee relates; but, on
request of the Company or any successor Trustee, such retiring Trustee shall
duly assign, transfer and deliver to such successor Trustee all property and
money held by such retiring Trustee hereunder with respect to the Notes of that
or those series to which the appointment of such successor Trustee relates.

 

(c) Upon request of any such successor Trustee, the Company shall execute any
and all instruments for more fully and certainly vesting in and confirming to
such successor Trustee all such rights, powers and trusts referred to in clause
(a) or (b) of this Section, as the case may be.

 

(d) No successor Trustee shall accept its appointment unless at the time of such
acceptance such successor Trustee shall be qualified and eligible under this
Article.

 

Section 6.12 Merger, Conversion, Consolidation or Succession to Business. Any
Person into which the Trustee may be merged or converted or with which it may be
consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Trustee shall be a party, or any Person succeeding to
all or substantially all the corporate trust business of the Trustee, shall be
the successor of the Trustee hereunder, provided such Person shall be otherwise
qualified and eligible under this Article, without the execution or filing of
any paper or any further act on the part of any of the parties hereto. In case
any Notes shall have been authenticated, but not delivered, by the Trustee then
in office, any successor by merger, conversion or consolidation to such
authenticating Trustee may adopt such authentication and deliver the Notes so
authenticated with the same effect as if such successor Trustee had itself
authenticated such Notes.

 

Section 6.13 Preferential Collection of Claims Against Company. If the Trustee
shall be or become a creditor of the Company or any other obligor upon the Notes
(other than by reason of a relationship described in Section 311(b) of the
Trustee Indenture Act), the Trustee shall be subject to any and all applicable
provisions of the Trust Indenture Act regarding the collection of claims against
the Company or such other obligor. For purposes of Section 311(b) of the Trust
Indenture Act:

 

(a) the term “cash transaction” means any transaction in which full payment for
goods or securities sold is made within seven days after delivery of the goods
or securities in currency or in checks or other orders drawn upon banks or
bankers and payable upon demand;

 

(b) the term “self-liquidating paper” means any draft, bill of exchange,
acceptance or obligation which is made, drawn, negotiated or incurred by the
Company for the

 

44



--------------------------------------------------------------------------------

purpose of financing the purchase, processing, manufacturing, shipment, storage
or sale of goods, wares or merchandise and which is secured by documents
evidencing title to, possession of, or a lien upon, the goods, wares or
merchandise or the receivables or proceeds arising from the sale of the goods,
wares or merchandise previously constituting the security, provided the security
is received by the Trustee simultaneously with the creation of the creditor
relationship with the Company arising from the making, drawing, negotiating or
incurring of the draft, bill of exchange, acceptance or obligation.

 

Section 6.14 Appointment of Authenticating Agent. The Trustee may appoint an
Authenticating Agent or Agents with respect to the Notes of one or more series,
or any Tranche thereof, which shall be authorized to act on behalf of the
Trustee to authenticate Notes of such series or Tranche issued upon exchange,
registration of transfer or partial redemption thereof or pursuant to Section
3.06, and Notes so authenticated shall be entitled to the benefits of this
Indenture and shall be valid and obligatory for all purposes as if authenticated
by the Trustee hereunder. Wherever reference is made in this Indenture to the
authentication and delivery of Notes by the Trustee or the Trustee’s certificate
of authentication, such reference shall be deemed to include authentication and
delivery on behalf of the Trustee by an Authenticating Agent and a certificate
of authentication executed on behalf of the Trustee by an Authenticating Agent.
Each Authenticating Agent shall be acceptable to the Company and shall at all
times be a corporation organized and doing business under the laws of the United
States of America, any State thereof or the District of Columbia, authorized
under such laws to act as Authenticating Agent, having a combined capital and
surplus of not less than $50,000,000 and subject to supervision or examination
by Federal or State authority. If such Authenticating Agent publishes reports of
condition at least annually, pursuant to law or to the requirements of said
supervising or examining authority, then for the purposes of this Section, the
combined capital and surplus of such Authenticating Agent shall be deemed to be
its combined capital and surplus as set forth in its most recent report of
condition so published. If at any time an Authenticating Agent shall cease to be
eligible in accordance with the provisions of this Section, such Authenticating
Agent shall resign immediately in the manner and with the effect specified in
this Section.

 

Any corporation into which an Authenticating Agent may be merged or converted or
with which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which such Authenticating Agent shall be a party,
or any corporation succeeding to the corporate agency or corporate trust
business of an Authenticating Agent, shall continue to be an Authenticating
Agent, provided such corporation shall be otherwise eligible under this Section,
without the execution or filing of any paper or any further act on the part of
the Trustee or the Authenticating Agent.

 

An Authenticating Agent may resign at any time by giving written notice thereof
to the Trustee and to the Company. The Trustee may at any time terminate the
agency of an Authenticating Agent by giving written notice thereof to such
Authenticating Agent and to the Company. Upon receiving such a notice of
resignation or upon such a termination, or in case at any time such
Authenticating Agent shall cease to be eligible in accordance with the
provisions of this Section, the Trustee may appoint a successor Authenticating
Agent which shall be acceptable to the Company and shall give notice of such
appointment in the manner provided in Section 1.06 to all Holders of Notes of
the series, or any Tranche thereof, with respect to which such Authenticating
Agent will serve. Any successor Authenticating Agent upon acceptance of

 

45



--------------------------------------------------------------------------------

its appointment hereunder shall become vested with all the rights, powers and
duties of its predecessor hereunder, with like effect as if originally named as
an Authenticating Agent. No successor Authenticating Agent shall be appointed
unless eligible under the provisions of this Section.

 

The Company agrees to pay to each Authenticating Agent from time to time
reasonable compensation for its services under this Section and to reimburse
such Authenticating Agent, from time to time, for its reasonable out-of-pocket
expenses incurred under this Section.

 

If an appointment with respect to the Notes of one or more series or Tranche is
made pursuant to this Section, the Notes of such series or Tranche may have
endorsed thereon, in addition to the Trustee’s certificate of authentication, an
alternative certificate of authentication in the following form:

 

This is one of the Notes of the series designated therein referred to in the
within-mentioned Indenture.

 

Dated:

 

JPMorgan Chase Bank, N.A.,       as Trustee By:  

 

--------------------------------------------------------------------------------

    Authenticating Agent By:  

 

--------------------------------------------------------------------------------

    Authenticating Officer

 

ARTICLE VII

 

HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY

 

Section 7.01 Company to Furnish Trustee Names and Addresses of Holders. The
Company will furnish or cause to be furnished to the Trustee (1) fifteen days
after each Regular Record Date, a list, in such form as the Trustee may
reasonably require, of the names and addresses of the Holders of Notes of each
series as of such Regular Record Date, and (2) at such other times as the
Trustee may request in writing, within 30 days after the receipt by the Company
of any such request, a list of similar form and content as of a date not more
than 15 days prior to the time such list is furnished; excluding from any such
list names and addresses received by the Trustee in its capacity as Note
Registrar.

 

Section 7.02 Preservation of Information; Communications to Holders. The Trustee
shall preserve, in as current a form as is reasonably practicable, the names and
addresses of Holders contained in the most recent list furnished to the Trustee
as provided in Section 7.01 and the names and addresses of Holders received by
the Trustee in its capacity as Note Registrar.

 

46



--------------------------------------------------------------------------------

The Trustee may destroy any list furnished to it as provided in Section 7.01
upon receipt of a new list so furnished.

 

The rights of Holders to communicate with other Holders with respect to their
rights under this Indenture or under the Notes, and the corresponding rights and
privileges of the Trustee, shall be as provided by the Trust Indenture Act.

 

Every Holder of Notes, by receiving and holding the same, agrees with the
Company and the Trustee that neither the Company nor the Trustee nor any agent
of either of them shall be held accountable by reason of any disclosure of
information as to names and addresses of Holders made pursuant to the Trust
Indenture Act.

 

Section 7.03 Reports by Trustee. The Trustee shall transmit to Holders such
reports concerning the Trustee and its actions under this Indenture as may be
required pursuant to the Trust Indenture Act at the times and in the manner
provided pursuant thereto. If required by Section 313(a) of the Trust Indenture
Act, the Trustee shall, within sixty days after each May 15 following the date
of this Indenture deliver to Holders a brief report, dated as of such May 15,
which complies with the provisions of such Section 313(a).

 

A copy of each such report shall, at the time of such transmission to Holders,
be filed by the Trustee with each stock exchange upon which any Notes are
listed, with the Commission and with the Company. The Company will promptly
notify the Trustee when any Notes are listed on any stock exchange.

 

Section 7.04 Reports by Company. The Company shall file with the Trustee and the
Commission, and transmit to Holders, such information, documents and other
reports, and such summaries thereof, as may be required pursuant to the Trust
Indenture Act at the times and in the manner provided pursuant to such Act;
provided that any such information, documents or reports required to be filed
with the Commission pursuant to Section 13 or 15(d) of the Exchange Act shall be
filed with the Trustee within 15 days after the same is so required to be filed
with the Commission.

 

Delivery of such information, documents and reports to the Trustee is for
informational purposes only and the Trustee’s receipt of such shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Company’s
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to rely exclusively on Officers’ Certificates).

 

ARTICLE VIII

 

CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE

 

Section 8.01 Company May Consolidate, Etc., Only on Certain Terms. The Company
shall not consolidate with or merge into any other Person or convey, transfer or
lease its properties and assets substantially as an entirety to any Person,
unless:

 

(1) the Person formed by such consolidation or into which the Company is merged
or the Person which acquires by conveyance or transfer, or which leases, the
properties and assets

 

47



--------------------------------------------------------------------------------

of the Company substantially as an entirety shall be a Person organized and
validly existing under the laws of the United States of America, any State
thereof or the District of Columbia and shall expressly assume, by an indenture
supplemental hereto, executed and delivered to the Trustee, in form satisfactory
to the Trustee, the due and punctual payment of the principal of and any
premium, and interest on all the Notes and the performance or observance of
every covenant of this Indenture on the part of the Company to be performed or
observed;

 

(2) immediately after giving effect to such transaction and treating any
indebtedness which becomes an obligation of the Company as a result of such
transaction as having been incurred by the Company at the time of such
transaction, no Event of Default, and no event which, after notice or lapse of
time or both, would become an Event of Default, shall have happened and be
continuing; and

 

(3) the Company shall have delivered to the Trustee an Officers’ Certificate and
an Opinion of Counsel, each stating that such consolidation, merger, conveyance,
transfer or lease and such supplemental indenture comply with this Article and
that all conditions precedent herein provided for relating to such transaction
have been complied with.

 

Section 8.02 Successor Substituted. Upon any consolidation of the Company with,
or merger of the Company into, any other Person or any conveyance or transfer
(other than by way of lease) of the properties and assets of the Company
substantially as an entirety in accordance with Section 8.01, the successor
Person formed by such consolidation or into which the Company is merged or to
which such conveyance or transfer is made shall succeed to, and be substituted
for, and may exercise every right and power of, the Company under this Indenture
with the same effect as if such successor Person had been named as the Company
herein, and thereafter the predecessor Person shall be relieved of all
obligations and covenants under this Indenture and the Notes outstanding
hereunder.

 

ARTICLE IX

 

SUPPLEMENTAL INDENTURES

 

Section 9.01 Supplemental Indentures Without Consent of Holders. Without the
consent of any Holders, the Company, when authorized by or pursuant to a Board
Resolution, and the Trustee, at any time and from time to time, may enter into
one or more indentures supplemental hereto, in form satisfactory to the Trustee,
for any of the following purposes:

 

(1) to evidence the succession of another Person to the Company and the
assumption by any such successor of the covenants of the Company herein and in
the Notes, all as provided in Article VIII; or

 

(2) to add to the covenants of the Company other provisions for the benefit of
the Holders of all or any series of Notes, or any Tranche or Tranches thereof
(and if such covenants are to be for the benefit of less than all series of
Notes, or Tranches thereof, stating that such covenants are expressly being
included solely for the benefit of such series or Tranche or Tranches) or to
surrender any right or power herein conferred upon the Company; or

 

48



--------------------------------------------------------------------------------

(3) to add any additional Events of Default for the benefit of the Holders of
all or any series of Notes, or any Tranche or Tranches thereof (and if such
additional Events of Default are to be for the benefit of less than all series
of Notes, or any Tranches thereof, stating that such additional Events of
Default are expressly being included solely for the benefit of such series or
Tranche or Tranches); or

 

(4) to add to or change any of the provisions of this Indenture to such extent
as shall be necessary to permit or facilitate the issuance of Notes in bearer
form, registrable or not registrable as to principal, and with or without
interest coupons, or to permit or facilitate the issuance of Notes in
uncertificated form; or

 

(5) to change or eliminate any provision of this Indenture or to add any new
provision to this Indenture; provided, however, that if such change, elimination
or addition shall adversely affect the interests of the Holders of Notes of any
series, or a Tranche thereof, Outstanding on the date of such indenture
supplemental hereto in any material respect, such change, elimination or
addition shall become effective (1) with respect to such series or Tranche only
pursuant to the provisions of Section 9.02 hereof or (2) when no Note of such
series or Tranche remains Outstanding; or

 

(6) to secure the Notes; or

 

(7) to establish the form or terms of Notes of any series or Tranche as
permitted by Section 2.01 and 3.01; or

 

(8) to evidence and provide for the acceptance of appointment hereunder by a
successor Trustee with respect to the Notes of one or more series and to add to
or change any of the provisions of this Indenture as shall be necessary to
provide for or facilitate the administration of the trusts hereunder by more
than one Trustee, pursuant to the requirements of Section 6.11; or

 

(9) to cure any ambiguity, to correct or supplement any provision herein which
may be defective or inconsistent with any other provision herein, or to make any
other changes to the provisions hereof or to add other provisions with respect
to matters or questions arising under this Indenture, provided that such other
changes or additions shall not adversely affect the interests of the Holders of
Notes of any series in any material respect.

 

Without limiting the generality of the foregoing, if the Trust Indenture Act as
in effect at the date specified in the first paragraph of this instrument or at
any time thereafter shall be amended and

 

(x) if any such amendment shall require one or more changes to any provisions
hereof or the inclusion herein of any additional provisions, or shall by
operation of law be deemed to effect such changes or incorporate such provisions
by reference or otherwise, this Indenture shall be deemed to have been amended
so as to conform to such amendment to the Trust Indenture Act, and the Company
and the Trustee may, without the consent of any Holders, enter into an indenture
supplemental hereto to effect or evidence such changes or additional provisions;
or

 

49



--------------------------------------------------------------------------------

(y) if any such amendment shall permit one or more changes to, or the
elimination of, any provisions hereof which, at the date of the execution and
delivery hereof or at any time thereafter, are required by the Trust Indenture
Act to be contained herein, this Indenture shall be deemed to have been amended
to effect such changes or elimination, and the Company and the Trustee may,
without the consent of any Holders, enter into an indenture supplemental hereto
to evidence such amendment hereof.

 

Section 9.02 Supplemental Indentures With Consent of Holders. With the consent
of the Holders of not less than a majority in aggregate principal amount of the
Notes of all series then Outstanding under this Indenture, considered as one
class, by Act of said Holders delivered to the Company and the Trustee, the
Company, when authorized by or pursuant to a Board Resolution, and the Trustee
may enter into an indenture or indentures supplemental hereto for the purpose of
adding any provisions to, or changing in any manner or eliminating any of the
provisions of, this Indenture; provided, however, that if there shall be Notes
of more than one series Outstanding hereunder and if a proposed supplemental
indenture shall directly affect the rights of the Holders of Notes of one or
more, but less than all, of such series, then the consent only of the Holders of
a majority in aggregate principal amount of the Outstanding Notes of all series
so directly affected, considered as one class, shall be required; and provided,
further, that if the Notes of any series shall have been issued in more than one
Tranche and if the proposed supplemental indenture shall directly affect the
rights of the Holders of one or more, but less than all, of such Tranches, then
the consent only of the Holders of a majority in aggregate principal amount of
the Outstanding Notes of all Tranches so directly affected, considered as one
class, shall be required; and provided, further, that no such supplemental
indenture shall:

 

(1) change the Stated Maturity of the principal of, or any installment of
principal of or interest on, any Note, or reduce the principal amount thereof or
the rate of interest thereon (or the amount of any installment of interest
thereon) or change the method of calculating such rate or reduce any premium
payable upon the redemption thereof, or reduce the amount of the principal of an
Original Issue Discount Note or any other Note which would be due and payable
upon a declaration of acceleration of the Maturity thereof pursuant to Section
5.02, or change the coin or currency (or other property) in which any Note or
any premium or interest thereon is payable, or impair the right to institute
suit for the enforcement of any such payment on or after the Stated Maturity
thereof (or, in the case of redemption, on or after the Redemption Date),
without, in any such case, the consent of the Holder of such Note, or

 

(2) reduce the percentage in principal amount of the Outstanding Notes of any
series or Tranche, the consent of whose Holders is required for any such
supplemental indenture, or the consent of whose Holders is required for any
waiver of compliance with any provision of this Indenture or of any default
hereunder and its consequences, or reduce the requirements of Section 14.04 for
quorum or voting, without, in any such case, the consent of the Holder of such
Note, or

 

(3) modify any of the provisions of this Section, Section 5.13 or Section 10.07
with respect to the Notes of any series, or any Tranche thereof, except to
increase any such percentage or to provide that certain other provisions of this
Indenture cannot be modified or waived without the consent of the Holder of each
Outstanding Note affected thereby; provided, however, that this clause shall not
be deemed to require the consent of any Holder with respect to changes in the
references to “the Trustee” and concomitant changes in this Section and Section
10.07, or the deletion of this proviso, in accordance with the requirements of
Sections 6.11 and 9.01(8).

 

50



--------------------------------------------------------------------------------

A supplemental indenture which changes or eliminates any covenant or other
provision of this Indenture which has expressly been included solely for the
benefit of one or more particular series of Notes, or one or more Tranches
thereof, or which modifies the rights of the Holders of Notes of such series or
Tranche or Tranches with respect to such covenant or other provision, shall be
deemed not to affect the rights under this Indenture of the Holders of Notes of
any other series or Tranche.

 

It shall not be necessary for any Act of Holders under this Section to approve
the particular form of any proposed supplemental indenture, but it shall be
sufficient if such Act shall approve the substance thereof. A waiver by a Holder
of such Holder’s right to consent under this Section shall be deemed to be a
consent of such Holder.

 

Section 9.03 Execution of Supplemental Indentures. In executing, or accepting
the additional trusts created by, any supplemental indenture permitted by this
Article or the modifications thereby of the trusts created by this Indenture,
the Trustee shall be entitled to receive, and (subject to Section 6.01) shall be
fully protected in relying upon, an Opinion of Counsel stating that the
execution of such supplemental indenture is authorized or permitted by this
Indenture. The Trustee may, but shall not be obligated to, enter into any such
supplemental indenture which affects the Trustee’s own rights, duties or
immunities under this Indenture or otherwise.

 

Any supplemental indenture permitted by this Article may be executed on behalf
of the Company by any officers or employees that are authorized to do so in a
Board Resolution and may have the Company’s corporate seal affixed thereto or
reproduced thereon attested to by its Secretary or one of its Assistant
Secretaries.

 

Section 9.04 Effect of Supplemental Indentures. Upon the execution of any
supplemental indenture under this Article, this Indenture shall be modified in
accordance therewith, and such supplemental indenture shall form a part of this
Indenture for all purposes; and every Holder of Notes theretofore or thereafter
authenticated and delivered hereunder shall be bound thereby. Any supplemental
indenture permitted by this Article may restate this Indenture in its entirety,
and, upon the execution and delivery thereof, any such restatement shall
supersede this Indenture as theretofore in effect for all purposes.

 

Section 9.05 Conformity With Trust Indenture Act. Every supplemental indenture
executed pursuant to this Article shall conform to the requirements of the Trust
Indenture Act.

 

Section 9.06 Reference in Notes to Supplemental Indentures. Notes of any series,
or any Tranche thereof, authenticated and delivered after the execution of any
supplemental indenture pursuant to this Article may, and shall if required by
the Trustee, bear a notation in form approved by the Trustee as to any matter
provided for in such supplemental indenture. If the Company shall so determine,
new Notes of any series, or any Tranche thereof, so modified as to conform, in
the opinion of the Trustee and the Company, to any such supplemental indenture
may be prepared and executed by the Company and authenticated and delivered by
the Trustee in exchange for Outstanding Notes of such series or Tranche.

 

51



--------------------------------------------------------------------------------

ARTICLE X

 

COVENANTS

 

Section 10.01 Payment of Principal, Premium and Interest. The Company covenants
and agrees for the benefit of each series of Notes that it will duly and
punctually pay the principal of and any premium and interest on the Notes of
that series in accordance with the terms of the Notes and this Indenture.

 

Section 10.02 Maintenance of Office or Agency. The Company will maintain in each
Place of Payment for the Notes of any series, or any Tranche thereof, an office
or agency where such Notes may be presented or surrendered for payment, where
such Notes may be surrendered for registration of transfer or exchange and where
notices and demands to or upon the Company in respect of such Notes and this
Indenture may be served. The Company will give prompt written notice to the
Trustee of the location, and any change in the location, of such office or
agency. If at any time the Company shall fail to maintain any such required
office or agency or shall fail to furnish the Trustee with the address thereof,
such presentations, surrenders, notices and demands may be made or served at the
Corporate Trust Office of the Trustee, and the Company hereby appoints the
Trustee as its agent to receive all such presentations, surrenders, notices and
demands.

 

The Company may also from time to time designate one or more other offices or
agencies where the Notes of one or more series, or any Tranche thereof, may be
presented or surrendered for any or all such purposes and may from time to time
rescind such designations; provided, however, that no such designation or
rescission shall in any manner relieve the Company of its obligation to maintain
an office or agency in each Place of Payment for Notes of any series or Tranche
for such purposes. The Company will give prompt written notice to the Trustee,
and prompt notice to Holders in the manner specified in Section 1.06, of any
such designation or rescission and of any change in the location of any such
other office or agency.

 

Section 10.03 Money for Notes Payments to Be Held in Trust. If the Company shall
at any time act as its own Paying Agent with respect to any series of Notes, or
any Tranche thereof, it shall, on or before each due date of the principal of or
any premium or interest on any of the Notes of that series or Tranche, segregate
and hold in trust for the benefit of the Persons entitled thereto a sum
sufficient to pay the principal and any premium and interest so becoming due
until such sums shall be paid to such Persons or otherwise disposed of as herein
provided and will promptly notify the Trustee of its action or failure so to
act.

 

Whenever the Company shall have one or more Paying Agents for the Notes of any
series, or any Tranche thereof, it will, on or prior to each due date of the
principal of or any premium or interest on any Notes of that series or Tranche,
deposit with a Paying Agent a sum sufficient to pay such amount, such sum to be
held as provided by the Trust Indenture Act, and (unless such Paying Agent is
the Trustee) the Company will promptly notify the Trustee of its action or
failure so to act.

 

52



--------------------------------------------------------------------------------

The Company will cause each Paying Agent for the Notes of any series, or any
Tranche thereof, other than the Trustee to execute and deliver to the Trustee an
instrument in which such Paying Agent shall agree with the Trustee, subject to
the provisions of this Section, that such Paying Agent will (1) comply with the
provisions of the Trust Indenture Act applicable to it as a Paying Agent and (2)
during the continuance of any default by the Company (or any other obligor upon
the Notes of that series or Tranche) in the making of any payment in respect of
the Notes of that series or Tranche, upon the written request of the Trustee,
forthwith pay to the Trustee all sums held in trust by such Paying Agent for
payment in respect of the Notes of that series or Tranche.

 

The Company may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, pay, or by Company Order
direct any Paying Agent to pay, to the Trustee all sums held in trust by the
Company or such Paying Agent, such sums to be held by the Trustee upon the same
trusts as those upon which such sums were held by the Company or such Paying
Agent; and, upon such payment by any Paying Agent to the Trustee, such Paying
Agent shall be released from all further liability with respect to such money.

 

Subject to any applicable abandoned property laws, any money deposited with the
Trustee or any Paying Agent, or then held by the Company, in trust for the
payment of the principal of or any premium or interest on any Note of any
series, or any Tranche thereof, and remaining unclaimed for two years after such
principal, premium or interest has become due and payable shall be paid to the
Company on Company Request, or (if then held by the Company) shall be discharged
from such trust; and the Holder of such Note shall thereafter, as an unsecured
general creditor, look only to the Company for payment thereof, and all
liability of the Trustee or such Paying Agent with respect to such trust money,
and all liability of the Company as trustee thereof, shall thereupon cease;
provided, however, that the Trustee or such Paying Agent, before being required
to make any such repayment, may at the expense of the Company cause to be
published once, in a newspaper published in the English language, customarily
published on each Business Day and of general circulation in the Borough of
Manhattan, The City of New York, New York, notice that such money remains
unclaimed and that, after a date specified therein, which shall not be less than
30 days from the date of such publication, any unclaimed balance of such money
then remaining will be repaid to the Company.

 

Section 10.04 Statement by Officers as to Default. The Company will deliver to
the Trustee, within 120 days after the end of each fiscal year of the Company
(which as of the date hereof is December 31) ending after the date hereof, an
Officers’ Certificate, stating whether or not to the best knowledge of the
signers thereof the Company is in default in the performance and observance of
any of the terms, provisions and conditions of this Indenture (without regard to
any period of grace or requirement of notice provided hereunder) and, if the
Company shall be in default, specifying all such defaults and the nature and
status thereof of which they may have knowledge.

 

Section 10.05 Corporate Existence. Subject to the rights of the Company under
Article VIII, the Company shall do or cause to be done all things necessary to
preserve and keep in full force and effect its corporate existence.

 

53



--------------------------------------------------------------------------------

Section 10.06 Maintenance of Properties. The Company shall cause (or, with
respect to property owned in common with others, make reasonable effort to
cause) all its properties used or useful in the conduct of its business to be
maintained and kept in good condition, repair and working order and shall cause
(or, with respect to property owned in common with others, make reasonable
effort to cause) to be made all necessary repairs, renewals, replacements,
betterments and improvements thereof, all as, in the judgment of the Company,
may be necessary so that the business carried on in connection therewith may be
properly conducted; provided, however, that nothing in this Section shall
prevent the Company from discontinuing, or causing the discontinuance of, the
operation and maintenance of any of it properties if such discontinuance is, in
the judgment of the Company, desirable in the conduct of its business.

 

Section 10.07 Waiver of Certain Covenants. The Company may omit in any
particular instance to comply with any term, provision or condition set forth in
(a) Section 10.02 or any additional covenant or restriction specified with
respect to the Notes of any series, or any Tranche thereof, as contemplated by
Section 3.01 if before the time for such compliance the Holders of at least a
majority in aggregate principal amount of the Outstanding Notes of all series
and Tranches with respect to which compliance with Section 10.02 or such
additional covenant or restriction is to be omitted, considered as one class,
shall, by Act of such Holders, either waive such compliance in such instance or
generally waive compliance with such term, provision or condition and (b)
Section 10.06 or Article VIII if before the time for such compliance the Holders
of at least a majority in principal amount of Notes Outstanding under this
Indenture shall, by Act of such Holders, either waive such compliance in such
instance or generally waive compliance with such term, provision or condition;
but, in the case of (a) or (b), no such waiver shall extend to or affect such
term, provision or condition except to the extent so expressly waived, and,
until such waiver shall become effective, the obligations of the Company and the
duties of the Trustee in respect of any such term, provision or condition shall
remain in full force and effect. No waiver under this Section 10.07 of Article
VIII shall have the effect of waiving the obligation of a successor Person to
assume the obligations of the Company to the Trustee and any predecessor Trustee
under Section 6.07, as a condition of any consolidation, merger, conveyance,
transfer or lease contemplated by Article VIII.

 

ARTICLE XI

 

REDEMPTION OF NOTES

 

Section 11.01 Applicability of Article. Notes of any series, or any Tranche
thereof, which are redeemable before their Stated Maturity shall be redeemable
in accordance with their terms and (except as otherwise specified as
contemplated by Section 3.01 for such Notes of such series or Tranche) in
accordance with this Article.

 

Section 11.02 Election to Redeem; Notice to Trustee. The election of the Company
to redeem any Notes shall be evidenced by a Board Resolution, in an Officers’
Certificate or in another manner specified as contemplated by Section 3.01 for
such Notes. In case of any redemption at the election of the Company, the
Company shall, at least 45 days prior to the Redemption Date fixed by the
Company (unless a shorter notice shall be satisfactory to the Trustee), notify
the Trustee of such Redemption Date, of the principal amount of Notes of such
series to be redeemed and, if applicable, of the tenor of the Notes to be
redeemed. In the case of

 

54



--------------------------------------------------------------------------------

any redemption of Notes (a) prior to the expiration of any restriction on such
redemption provided in the terms of such Notes or elsewhere in this Indenture,
or (b) pursuant to an election of the Company which is subject to a condition
specified in the terms of such Notes or elsewhere in this Indenture, the Company
shall furnish the Trustee with an Officers’ Certificate evidencing compliance
with such restriction or condition.

 

Section 11.03 Selection by Trustee of Notes to Be Redeemed. If less than all the
Notes of any series, or any Tranche thereof, are to be redeemed, the particular
Notes to be redeemed shall be selected by the Trustee from the Outstanding Notes
of such series or Tranche, not previously called for redemption, by such method
as shall be provided for any particular series or, in the absence of any such
provision, by such method of random selection as the Trustee shall deem fair and
appropriate and which may, in any case, provide for the selection for redemption
of portions (equal to the minimum authorized denomination for Notes of such
series or any integral multiple thereof) of the principal amount of Notes of
such series of a denomination larger than the minimum authorized denomination
for Notes of such series; provided, however, that if, as indicated in an
Officers’ Certificate, the Company shall have offered to purchase all or any
principal amount of the Notes then Outstanding of any series, and less than all
of such Notes as to which such offer was made shall have been tendered to the
Company for such purchase, the Trustee, if so directed by Company Order, shall
select for redemption all or any principal amount of such Notes which have not
been so tendered.

 

The Trustee shall promptly notify the Company in writing of the Notes selected
for redemption as aforesaid and, in case of any Notes selected for partial
redemption as aforesaid, the principal amount thereof to be redeemed.

 

For all purposes of this Indenture, unless the context otherwise requires, all
provisions relating to the redemption of Notes shall relate, in the case of any
Notes redeemed or to be redeemed only in part, to the portion of the principal
amount of such Notes which has been or is to be redeemed.

 

Section 11.04 Notice of Redemption. Except as otherwise specified as
contemplated by Section 3.01 for Notes of any series, or Tranche thereof, notice
of redemption shall be given by first-class mail, postage prepaid, mailed not
less than 30 nor more than 60 days prior to the Redemption Date, to each Holder
of Notes to be redeemed, at his address appearing in the Note Register.

 

All notices of redemption shall identify the Notes to be redeemed (including
CUSIP and/or ISIN number) and shall state:

 

(1) the Redemption Date,

 

(2) the Redemption Price, or if not then ascertainable, the manner of
calculation thereof,

 

(3) if less than all the Outstanding Notes of any series or Tranche and of a
specified tenor consisting of more than a single Note are to be redeemed, the
identification (and, in the case of partial redemption of any such Notes, the
principal amounts) of the particular Notes to be redeemed and, if less than all
the Outstanding Notes of any series or Tranche and of a specified tenor
consisting of a single Note are to be redeemed, the principal amount of the
particular Note to be redeemed,

 

55



--------------------------------------------------------------------------------

(4) that on the Redemption Date the Redemption Price will become due and payable
upon each such Note to be redeemed and, if applicable, that interest thereon
will cease to accrue on and after said date,

 

(5) the place or places where each such Note is to be surrendered for payment of
the Redemption Price,

 

(6) that the redemption is for a sinking fund, if such is the case, and

 

(7) such other matters as the Company shall deem desirable or appropriate.

 

Unless otherwise specified with respect to any Notes of any series or Tranche
thereof in accordance with Section 3.01, with respect to any notice of
redemption of Notes at the election of the Company, unless, upon the giving of
such notice, such Notes shall be deemed to have been paid in accordance with
Article IV or Section 13.02, such notice may state that such redemption shall be
conditional upon the receipt by the Paying Agent or Agents for such Notes, on or
prior to the date fixed for such redemption, of money sufficient to pay the
principal of and premium, if any, and interest, if any, on such Notes and that
if such money shall not have been so received such notice shall be of no force
or effect and the Company shall not be required to redeem such Notes. In the
event that such notice of redemption contains such a condition and such money is
not so received, the redemption shall not be made and within a reasonable time
thereafter notice shall be given, in the manner in which the notice of
redemption was given, that such money was not so received and such redemption
was not required to be made, and the Paying Agent or Agents for the Notes
otherwise to have been redeemed shall promptly return to the Holders thereof any
of such Notes which had been surrendered for payment upon such redemption.

 

Notice of redemption of Notes to be redeemed at the election of the Company, and
any notice of non-satisfaction of a condition for redemption as aforesaid, shall
be given by the Company or, at the Company’s request, by the Trustee in the name
and at the expense of the Company. Notice of mandatory redemption of Securities
shall be given by the Trustee in the name and at the expense of the Company.

 

Section 11.05 Deposit of Redemption Price. On or prior to any Redemption Date,
the Company shall deposit with the Trustee or with a Paying Agent (or, if the
Company is acting as its own Paying Agent, segregate and hold in trust as
provided in Section 10.03) an amount of money sufficient to pay the Redemption
Price of, and (except if the Redemption Date shall be an Interest Payment Date,
unless otherwise specified as contemplated by Section 3.01 with respect to the
Notes of any series) accrued interest, if any, on, all the Notes which are to be
redeemed on that date.

 

Section 11.06 Notes Payable on Redemption Date. Notice of redemption having been
given as aforesaid, and the conditions, if any, set forth in such notice having
been satisfied, the Notes so to be redeemed shall, on the Redemption Date,
become due and payable at the Redemption Price therein specified, and from and
after such date (unless, in the case of an unconditional notice of redemption,
the Company shall default in the payment of the Redemption

 

56



--------------------------------------------------------------------------------

Price and accrued interest) such Notes shall cease to bear interest. Upon
surrender of any such Note for redemption in accordance with said notice, such
Note shall be paid by the Company at the Redemption Price, together with accrued
interest, if any, to the Redemption Date; provided, however, that, unless
otherwise specified as contemplated by Section 3.01 with respect to Notes of any
series, or Tranche thereof, any installment of interest on any Note, the Stated
Maturity of which is on or prior to the Redemption Date will be payable to the
Holders of such Notes, or one or more Predecessor Notes, registered as such at
the close of business on the relevant Record Dates according to their terms and
the provisions of Section 3.07.

 

Section 11.07 Notes Redeemed in Part. Any Note which is to be redeemed only in
part shall be surrendered at a Place of Payment therefor (with, if the Company
or the Trustee so requires, due endorsement by, or a written instrument of
transfer in form satisfactory to the Company and the Trustee duly executed by,
the Holder thereof or his attorney duly authorized in writing), and the Company
shall execute, and the Trustee shall authenticate and deliver to the Holder of
such Note without service charge, a new Note or Notes of the same series and
Tranche and of like tenor, of any authorized denomination as requested by such
Holder, in aggregate principal amount equal to and in exchange for the
unredeemed portion of the principal of the Note so surrendered.

 

ARTICLE XII

 

SINKING FUNDS

 

Section 12.01 Applicability of Article. The provisions of this Article shall be
applicable to any sinking fund for the retirement of Notes of any series, or any
Tranche thereof, except as otherwise specified as contemplated by Section 3.01
for Notes of such series or Tranche.

 

The minimum amount of any sinking fund payment provided for by the terms of any
Notes of any series, or any Tranche thereof, is herein referred to as a
“mandatory sinking fund payment”, and any payment in excess of such minimum
amount provided for by the terms of Notes of any series, or any Tranche thereof,
is herein referred to as an “optional sinking fund payment”. If provided for by
the terms of any Notes of any series, or any Tranche thereof, the cash amount of
any sinking fund payment may be subject to reduction as provided in Section
12.02. Each sinking fund payment shall be applied to the redemption of Notes of
the series or Tranche as provided for by the terms of such Notes.

 

Section 12.02 Satisfaction of Sinking Fund Payments with Notes. The Company (1)
may deliver Outstanding Notes of a series, or any Tranche thereof (other than
any previously called for redemption) and (2) may apply as a credit Notes of
such series or Tranche, which have been (a) redeemed either at the election of
the Company pursuant to the terms of such Notes or through the application of
permitted optional sinking fund payments pursuant to the terms of such Notes or
(b) purchased by the Company in the open market, by tender offer or otherwise,
in each case in satisfaction of all or any part of any sinking fund payment with
respect to any Notes of such series required to be made pursuant to the terms of
such Notes as and to the extent provided for by the terms of such Notes;
provided that the Notes to be so credited have not been previously so credited.
The Notes to be so credited shall be received and credited for such purpose by
the Trustee at the Redemption Price, as specified in the Notes so to be
redeemed, for redemption through operation of the sinking fund and the amount of
such sinking fund payment shall be reduced accordingly.

 

57



--------------------------------------------------------------------------------

Section 12.03 Redemption of Notes for Sinking Fund. Not less than 45 days prior
to each sinking fund payment date for the Notes of any series, or any Tranche
thereof, the Company will deliver to the Trustee an Officers’ Certificate
specifying the amount of the next ensuing sinking fund payment for such series
or Tranche pursuant to the terms of such Notes, the portion thereof, if any,
which is to be satisfied by payment of cash and the portion thereof, if any,
which is to be satisfied by delivering and crediting Notes of such series or
Tranche pursuant to Section 12.02 and stating the basis for such credit and that
such Notes have not been previously so credited and will also deliver to the
Trustee any Notes to be so delivered. Not less than 30 days prior to each such
sinking fund payment date, the Trustee shall select the Notes to be redeemed
upon such sinking fund payment date in the manner specified in Section 11.03 and
cause notice of the redemption thereof to be given in the name of and at the
expense of the Company in the manner provided in Section 11.04. Such notice
having been duly given, the redemption of such Notes shall be made upon the
terms and in the manner stated in Sections 11.06 and 11.07.

 

ARTICLE XIII

 

DEFEASANCE AND COVENANT DEFEASANCE

 

Section 13.01 Company’s Option to Effect Defeasance or Covenant Defeasance. The
Company may elect, at its option at any time, to have Section 13.02 applied to
any Notes or the Notes of any series, or any Tranche thereof, as the case may
be, designated pursuant to Section 3.01 as being defeasible pursuant to such
Section 13.02, in accordance with any applicable requirements provided pursuant
to Section 3.01 and upon compliance with the conditions set forth below in this
Article. The Company may elect, at its option at any time, to have Section 13.03
applied to the Notes or the Notes of any series, but not to Tranches thereof
alone, as the case may be, designated pursuant to Section 3.01 as being
defeasible pursuant to Section 13.03, in accordance with any applicable
requirements provided pursuant to Section 3.01 and upon compliance with the
conditions set forth below in this Article. Any such election shall be evidenced
by a Board Resolution or in another manner specified as contemplated by Section
3.01 for such Notes.

 

Section 13.02 Defeasance and Discharge. Upon the Company’s exercise of its
option (if any) to have this Section applied to any Notes or the Notes of any
series, or any Tranche thereof, as the case may be, the Company shall be deemed
to have been discharged from its obligations with respect to such Notes as
provided in this Section on and after the date the conditions set forth in
Section 13.04 are satisfied (hereinafter called “Defeasance”). For this purpose,
such Defeasance means that the Company shall be deemed to have paid and
discharged the entire indebtedness represented by such Notes and to have
satisfied all its other obligations under such Notes and this Indenture insofar
as such Notes are concerned (and the Trustee, at the expense of the Company,
shall execute proper instruments acknowledging the same), subject to the
following which shall survive until otherwise terminated or discharged
hereunder: (1) the rights of Holders of such Notes to receive, solely from the
trust fund described in Section 13.04 and as more fully set forth in such
Section, payments in respect of the principal of and any premium and interest on
such Notes when payments are due, (2) the Company’s obligations with respect to

 

58



--------------------------------------------------------------------------------

such Notes under Sections 3.04, 3.05, 3.06, 10.02 and 10.03 and with respect to
the Trustee under Section 6.07, (3) the rights, powers, trusts, duties and
immunities of the Trustee hereunder and (4) this Article. Subject to compliance
with this Article, the Company may exercise its option (if any) to have this
Section applied to any Notes notwithstanding the prior exercise of its option
(if any) to have Section 13.03 applied to such Notes.

 

Section 13.03 Covenant Defeasance. Upon the Company’s exercise of its option (if
any) to have this Section applied to the Notes or the Notes of any series, but
not to Tranches thereof alone, as the case may be, (1) the Company shall be
released from its obligations under Section 10.06, and any covenants provided
pursuant to Section 3.01(20), 9.01(2), 9.01(6) or 9.01(7) and 5.01(7) for the
benefit of the Holders of such Notes and (2) the occurrence of any event
specified in Section 5.01(4) (with respect to any of Section 10.06, and any such
covenants provided pursuant to Section 3.01(20), 9.01(2), 9.01(6) or 9.01(7))
and 5.01(7) shall be deemed not to be or result in an Event of Default with
respect to such Notes as provided in this Section on and after the date the
conditions set forth in Section 13.04 are satisfied (hereinafter called
“Covenant Defeasance”). For this purpose, such Covenant Defeasance means that,
with respect to such Notes, the Company may omit to comply with and shall have
no liability in respect of any term, condition or limitation set forth in any
such specified Section (to the extent so specified in the case of Section
5.01(4)), whether directly or indirectly by reason of any reference elsewhere
herein to any such Section or by reason of any reference in any such Section to
any other provision herein or in any other document, but the remainder of this
Indenture and such Notes shall be unaffected thereby.

 

Section 13.04 Conditions to Defeasance or Covenant Defeasance. The following
shall be the conditions to the application of Section 13.02 or Section 13.03, as
the case may be:

 

(1) The Company shall irrevocably have deposited or caused to be deposited with
the Trustee as trust funds in trust for the purpose of making the following
payments, specifically pledged as security for, and dedicated solely to, the
benefit of the Holders of such Notes, (A) money in an amount, or (B) U.S.
Government Obligations which through the scheduled payment of principal and
interest in respect thereof in accordance with their terms will provide, not
later than one day before the due date of any payment, money in an amount, or
(C) a combination thereof, in each case sufficient, in the opinion of a
nationally recognized firm of independent public accountants expressed in a
written certification thereof delivered to the Trustee, to pay and discharge,
and which shall be applied by the Trustee to pay and discharge, the principal of
and any premium and interest on such Notes on the respective Stated Maturities
or on any Redemption Date established pursuant to Clause (9) below, in
accordance with the terms of this Indenture and such Notes. As used herein,
“U.S. Government Obligation” means (x) any security which is (i) a direct
obligation of the United States of America for the payment of which the full
faith and credit of the United States of America is pledged or (ii) an
obligation of a Person controlled or supervised by and acting as an agency or
instrumentality of the United States of America the payment of which is
unconditionally guaranteed as a full faith and credit obligation by the United
States of America, which, in either case (i) or (ii), is not callable or
redeemable at the option of the issuer thereof, and (y) any depositary receipt
issued by a bank (as defined in Section 3(a)(2) of the Securities Act) as
custodian with respect to any U.S. Government Obligation which is specified in
Clause (x) above and held by such bank for the account of the holder of such
depositary receipt, or with respect to any specific payment of

 

59



--------------------------------------------------------------------------------

principal of or interest on any U.S. Government Obligation which is so specified
and held, provided that (except as required by law) such custodian is not
authorized to make any deduction from the amount payable to the holder of such
depositary receipt from any amount received by the custodian in respect of the
U.S. Government Obligation or the specific payment of principal or interest
evidenced by such depositary receipt.

 

(2) In the event of an election to have Section 13.02 apply to any Notes or the
Notes of any series, or any Tranche thereof, as the case may be, the Company
shall have delivered to the Trustee an Opinion of Counsel stating that (A) the
Company has received from, or there has been published by, the Internal Revenue
Service a ruling or (B) since the date of this instrument, there has been a
change in the applicable Federal income tax law, in either case (A) or (B) to
the effect that, and based thereon such opinion shall confirm that, the Holders
of such Notes will not recognize gain or loss for Federal income tax purposes as
a result of the deposit, Defeasance and discharge to be effected with respect to
such Notes and will be subject to Federal income tax on the same amount, in the
same manner and at the same times as would be the case if such deposit,
Defeasance and discharge were not to occur.

 

(3) In the event of an election to have Section 13.03 apply to the Notes or the
Notes of any series, but not Tranches thereof alone, as the case may be, the
Company shall have delivered to the Trustee an Opinion of Counsel to the effect
that the Holders of such Notes will not recognize gain or loss for Federal
income tax purposes as a result of the deposit and Covenant Defeasance to be
effected with respect to such Notes and will be subject to Federal income tax on
the same amount, in the same manner and at the same times as would be the case
if such deposit and Covenant Defeasance were not to occur.

 

(4) The Company shall have delivered to the Trustee an Officers’ Certificate to
the effect that neither such Notes nor any other Notes of the same series, as
the case may be, if then listed on any securities exchange, will be delisted as
a result of such deposit.

 

(5) No event which is, or after notice or lapse of time or both would become, an
Event of Default with respect to such Notes or any other Notes shall have
occurred and be continuing at the time of such deposit or, with regard to any
such event specified in Sections 5.01(5) and (6), at any time on or prior to the
90th day after the date of such deposit (it being understood that this condition
shall not be deemed satisfied until after such 90th day).

 

(6) Such Defeasance or Covenant Defeasance shall not cause the Trustee to have a
conflicting interest within the meaning of the Trust Indenture Act (assuming all
Notes are in default within the meaning of such Act).

 

(7) Such Defeasance or Covenant Defeasance shall not result in a breach or
violation of, or constitute a default under, any other agreement or instrument
to which the Company is a party or by which it is bound.

 

(8) Such Defeasance or Covenant Defeasance shall not result in the trust arising
from such deposit constituting an investment company within the meaning of the
Investment Company Act unless such trust shall be registered under such Act or
exempt from registration thereunder.

 

60



--------------------------------------------------------------------------------

(9) If the Notes are to be redeemed prior to Stated Maturity (other than from
mandatory sinking fund payments or analogous payments), notice of such
redemption shall have been duly given pursuant to this Indenture or provision
therefor satisfactory to the Trustee shall have been made.

 

(10) The Company shall have delivered to the Trustee an Officers’ Certificate
and an Opinion of Counsel, each stating that all conditions precedent with
respect to such Defeasance or Covenant Defeasance have been complied with.

 

Section 13.05 Deposited Money and U.S. Government Obligations to Be Held in
Trust; Miscellaneous Provisions. Subject to the provisions of the last paragraph
of Section 10.03, all money and U.S. Government Obligations (including the
proceeds thereof) deposited with the Trustee pursuant to Section 13.04 in
respect of any Notes shall be held in trust and applied by the Trustee, in
accordance with the provisions of such Notes and this Indenture, to the payment,
either directly or through any such Paying Agent (including the Company acting
as its own Paying Agent) as the Trustee may determine, to the Holders of such
Notes, of all sums due and to become due thereon in respect of principal and any
premium and interest, but money so held in trust need not be segregated from
other funds except to the extent required by law.

 

The Company shall pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the U.S. Government Obligations deposited
pursuant to Section 13.04 or the principal and interest received in respect
thereof other than any such tax, fee or other charge which by law is for the
account of the Holders of Outstanding Notes.

 

Anything in this Article to the contrary notwithstanding, the Trustee shall
deliver or pay to the Company from time to time upon Company Request any money
or U.S. Government Obligations held by it as provided in Section 13.04 with
respect to any Notes which, in the opinion of a nationally recognized firm of
independent public accountants expressed in a written certification thereof
delivered to the Trustee, are in excess of the amount thereof which would then
be required to be deposited to effect the Defeasance or Covenant Defeasance, as
the case may be, with respect to such Notes.

 

Section 13.06 Reinstatement. If the Trustee or the Paying Agent is unable to
apply any money in accordance with this Article with respect to any Notes by
reason of any order or judgment of any court or governmental authority
enjoining, restraining or otherwise prohibiting such application, then the
obligations under this Indenture and such Notes from which the Company has been
discharged or released pursuant to Section 13.02 or 13.03 shall be revived and
reinstated as though no deposit had occurred pursuant to this Article with
respect to such Notes, until such time as the Trustee or Paying Agent is
permitted to apply all money held in trust pursuant to Section 13.05 with
respect to such Notes in accordance with this Article; provided, however, that
if the Company makes any payment of principal of or any premium or interest on
any such Note following such reinstatement of its obligations, the Company shall
be subrogated to the rights (if any) of the Holders of such Notes to receive
such payment from the money so held in trust.

 

61



--------------------------------------------------------------------------------

ARTICLE XIV

 

MEETINGS OF HOLDERS; ACTION WITHOUT MEETING

 

Section 14.01 Purposes for Which Meetings May Be Called. A meeting of Holders of
Notes of one or more, or all, series, or one or more Tranches thereof, may be
called at any time and from time to time pursuant to this Article to make, give
or take any request, demand, authorization, direction, notice, consent, waiver
or other action provided by this Indenture to be made, given or taken by Holders
of Notes of such series or Tranches.

 

Section 14.02 Call, Notice and Place of Meetings. (a) The Trustee may at any
time call a meeting of Holders of Notes of one or more, or all, series, or one
or more Tranches thereof, for any purpose specified in Section 14.01, to be held
at such time and at such place in the Borough of Manhattan, The City of New
York, as the Trustee shall determine, or, with the approval of the Company, at
any other place. Notice of every such meeting, setting forth the time and the
place of such meeting and in general terms the action proposed to be taken at
such meeting, shall be given, in the manner provided in Section 1.06, not less
than 21 nor more than 180 days prior to the date fixed for the meeting.

 

(b) If the Trustee shall have been requested to call a meeting of the Holders of
Notes of one or more, or all, series, or one or more Tranches thereof, by the
Company or by the Holders of 33% in aggregate principal amount of Notes of all
of such series and Tranches, considered as one class, for any purpose specified
in Section 14.01, by written request setting forth in reasonable detail the
action proposed to be taken at the meeting, and the Trustee shall not have given
the notice of such meeting within 21 days after receipt of such request or shall
not thereafter proceed to cause the meeting to be held as provided herein, then
the Company or the Holders of Notes of such series and Tranches, in the amount
above specified, as the case may be, may determine the time and the place in the
Borough of Manhattan, The City of New York, or in such other place as shall be
determined or approved by the Company, for such meeting and may call such
meeting for such purposes by giving notice thereof as provided in clause (a) of
this Section.

 

(c) Any meeting of Holders of Notes of one or more, or all, series, or one or
more Tranches thereof, shall be valid without notice if Holders of all
Outstanding Notes of such series, or Tranches are present in person or by proxy
and if representatives of the Company and the Trustee are present, or notice is
waived in writing before or after the meeting by the Holders of all Outstanding
Notes of such series or Tranches or by such of them as are not present at the
meeting in person or by proxy, and by the Company and the Trustee.

 

Section 14.03 Persons Entitled to Vote at Meetings. To be entitled to vote at
any meeting of Holders of Notes of one or more, or all, series, or Tranche or
Tranches thereof, a Person shall be (a) a Holder of one or more Outstanding
Notes of such series, or Tranches, or (b) a Person appointed by an instrument in
writing as proxy for a Holder or Holders of one or more Outstanding Notes of
such series or Tranches by such Holder or Holders. The only persons who shall be
entitled to attend any meeting of Holders of Notes of any series or Tranches
shall be the Persons entitled to vote at such meeting and their counsel, any
representatives of the Trustee and its counsel and any representatives of the
Company and its counsel.

 

62



--------------------------------------------------------------------------------

Section 14.04 Quorum; Action. The Persons entitled to vote a majority in
aggregate principal amount of the Outstanding Notes of the series and Tranches
with respect to which a meeting shall have been called as hereinbefore provided,
considered as one class, shall constitute a quorum for a meeting of Holders of
Notes of such series and Tranches; provided, however, that if any action is to
be taken at such meeting which this Indenture expressly provides may be taken by
the Holders of a specified percentage, which is less than a majority, in
principal amount of the Outstanding Notes of such series and Tranches,
considered as one class, the Persons entitled to vote such specified percentage
in principal amount of the Outstanding Notes of such series and Tranches,
considered as one class, shall constitute a quorum. In the absence of a quorum
within one hour of the time appointed for any such meeting, the meeting shall,
if convened at the request of Holders of Notes of such series and Tranches, be
dissolved. In any other case the meeting may be adjourned for such period as may
be determined by the chairman of the meeting prior to the adjournment of such
meeting. In the absence of a quorum at any such adjourned meeting, such
adjourned meeting may be further adjourned for such period as may be determined
by the chairman of the meeting prior to the adjournment of such adjourned
meeting. Except as provided by clause (e) of Section 14.05, notice of the
reconvening of any meeting adjourned for more than 30 days shall be given as
provided in clause (a) of Section 14.02 not less than ten days prior to the date
on which the meeting is scheduled to be reconvened. Notice of the reconvening of
an adjourned meeting shall state expressly the percentage, as provided above, of
the principal amount of the Outstanding Notes of such series and Tranches, which
shall constitute a quorum.

 

Except as limited by Section 9.02, any resolution presented to a meeting or
adjourned meeting duly reconvened at which a quorum is present as aforesaid may
be adopted only by the affirmative vote of the Holders of a majority in
aggregate principal amount of the Outstanding Notes of the series and Tranches
with respect to which such meeting shall have been called, considered as one
class; provided, however, that, except as so limited, any resolution with
respect to any action which this Indenture expressly provides may be taken by
the Holders of a specified percentage, which is less than a majority, in
principal amount of the Outstanding Notes of such series and Tranches,
considered as one class, may be adopted at a meeting or an adjourned meeting
duly reconvened and at which a quorum is present as aforesaid by the affirmative
vote of the Holders of such specified percentage in principal amount of the
Outstanding Notes of such series and Tranches, considered as one class.

 

Any resolution passed or decision taken at any meeting of Holders of Notes duly
held in accordance with this Section shall be binding on all the Holders of
Notes of the series and Tranches, with respect to which such meeting shall have
been held, whether or not present or represented at the meeting.

 

Section 14.05 Attendance at Meetings; Determination of Voting Rights; Conduct
and Adjournment of Meetings. (a) Attendance at meetings of Holders of Notes may
be in person or by proxy; and, to the extent permitted by law, any such proxy
shall remain in effect and be binding upon any future Holder of the Notes with
respect to which it was given unless and until specifically revoked by the
Holder or future Holder of such Notes before being voted.

 

(b) Notwithstanding any other provisions of this Indenture, the Trustee may make
such reasonable regulations as it may deem advisable for any meeting of Holders
of Notes in regard to proof of the holding of such Notes and of the appointment
of proxies and in regard to

 

63



--------------------------------------------------------------------------------

the appointment and duties of inspectors of votes, the submission and
examination of proxies, certificates and other evidence of the right to vote,
and such other matters concerning the conduct of the meeting as it shall deem
appropriate. Except as otherwise permitted or required by any such regulations,
the holding of Notes shall be proved in the manner specified in Section 1.04 and
the appointment of any proxy shall be proved in the manner specified in Section
1.04. Such regulations may provide that written instruments appointing proxies,
regular on their face, may be presumed valid and genuine without the proof
specified in Section 1.04 or other proof.

 

(c) The Trustee shall, by an instrument in writing, appoint a temporary chairman
of the meeting, unless the meeting shall have been called by the Company or by
Holders as provided in clause (b) of Section 14.02, in which case the Company or
the Holders of Notes of the series and Tranches calling the meeting, as the case
may be, shall in like manner appoint a temporary chairman. A permanent chairman
and a permanent secretary of the meeting shall be elected by vote of the Persons
entitled to vote a majority in aggregate principal amount of the Outstanding
Notes of all series and Tranches represented at the meeting, considered as one
class.

 

(d) At any meeting each Holder or proxy shall be entitled to one vote for each
$1 principal amount of Notes held or represented by him or her (or in the case
of Notes denominated in a foreign currency or currency unit, the U.S. dollar
equivalent thereof determined in the manner contemplated by Section 3.01,
rounded upward or downward to the nearest unit of such foreign currency or
currency unit); provided, however, that no vote shall be cast or counted at any
meeting in respect of any Note challenged as not Outstanding and ruled by the
chairman of the meeting to be not Outstanding. The chairman of the meeting shall
have no right to vote, except as a Holder of a Note or proxy.

 

(e) Any meeting duly called pursuant to Section 14.02 at which a quorum is
present may be adjourned from time to time by Persons entitled to vote a
majority in aggregate principal amount of the Outstanding Notes of all series
and Tranches represented at the meeting, considered as one class; and the
meeting may be held as so adjourned without further notice.

 

Section 14.06 Counting Votes and Recording Action of Meetings. The vote upon any
resolution submitted to any meeting of Holders shall be by written ballots on
which shall be subscribed the signatures of the Holders or of their
representatives by proxy and the principal amounts and serial numbers of the
Outstanding Notes, of the series and Tranches, with respect to which the meeting
shall have been called, held or represented by them. The permanent chairman of
the meeting shall appoint two inspectors of votes who shall count all votes cast
at the meeting for or against any resolution and who shall make and file with
the secretary of the meeting their verified written reports of all votes cast at
the meeting. A record in duplicate of the proceedings of each meeting of Holders
shall be prepared by the secretary of the meeting and there shall be attached to
said record the original reports of the inspectors of votes on any vote by
ballot taken thereat and affidavits by one or more persons having knowledge of
the facts setting forth a copy of the notice of the meeting and showing that
said notice was given as provided in Section 14.02 and, if applicable, Section
14.04. Each copy of the record shall be signed and verified by the affidavits of
the permanent chairman and secretary of the meeting and one such copy shall be
delivered to the Company, and another to the Trustee to be preserved by the
Trustee, the latter to have attached thereto the ballots voted at the meeting.
Any record so signed and verified shall be conclusive evidence of the matters
therein stated.

 

64



--------------------------------------------------------------------------------

Section 14.07 Action Without Meeting. In lieu of a vote of Holders at a meeting
as hereinbefore contemplated in this Article, any request, demand,
authorization, direction, notice, consent, waiver or other action may be made,
given or taken by Holders by written instruments as provided in Section 1.04.

 

ARTICLE XV

 

IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS AND DIRECTORS

 

Section 15.01 Liability Solely Corporate. No recourse shall be had for the
payment of the principal of or premium, if any, or interest, if any, on any
Notes, or any part thereof, or for any claim based thereon or otherwise in
respect thereof, or of the indebtedness represented thereby, or upon any
obligation, covenant or agreement under this Indenture, against any
incorporator, stockholder, member, employee, officer or director, as such, past,
present or future of the Company or of any predecessor or successor Person
(either directly or through the Company or a predecessor or successor Person),
whether by virtue of any constitutional provision, statute or rule of law, or by
the enforcement of any assessment or penalty or otherwise; it being expressly
agreed and understood that this Indenture and all Notes are solely corporate
obligations, and that no personal liability whatsoever shall attach to, or be
incurred by, any incorporator, stockholder, member, employee, officer or
director, past, present or future, of the Company or of any predecessor or
successor Person, because of the indebtedness hereby authorized or under or by
reason of any of the obligations, covenants or agreements contained in this
Indenture or in any of the Notes or to be implied herefrom or therefrom, and
that any such personal liability is hereby expressly waived and released as a
condition of, and as part of the consideration for, the execution of this
Indenture and the issuance of the Notes.

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

65



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the day and year first above written.

 

PNM RESOURCES, INC. By:  

/s/ John R. Loyack

--------------------------------------------------------------------------------

Name:   John R. Loyack Title:   Senior Vice President and Chief     Financial
Officer JPMORGAN CHASE BANK, N.A. as Trustee By:  

/s/ Rosa Ciaccia

--------------------------------------------------------------------------------

Name:   Rosa Ciaccia Title:   Trust Officer